Execution Version
*** INDICATES CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT THAT HAVE BEEN
OMITTED PURSUANT TO ITEM 601(B) OF REGULATION S-K BECAUSE THE IDENTIFIED
CONFIDENTIAL PORTIONS (I) ARE NOT MATERIAL AND (II) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED.


Dated 08 September 2020
Share Sale and Purchase Agreement
relating to the sale and purchase of
shares in Portfolio Holdings
between
KOSMOS ENERGY OPERATING
as Seller
and
KOSMOS ENERGY HOLDINGS
as Seller Guarantor
and
B.V. DORDTSCHE PETROLEUM MAATSCHAPPIJ
as Purchaser




--------------------------------------------------------------------------------



Table of Contents
1.    Interpretation
1
2.    Sale and purchase
16
3.    Conditions
16
4.    Consideration
18
5.    Pre-Completion Obligations
19
6.    Not Used
23
7.    Not Used
23
8.    Completion
23
9.    Post-completion covenants
24
10.    Seller’s warranties
25
11.    Seller’s limitations on liability
35
12.    Purchaser’s warranties and undertakings
35
13.    Environmental indemnity
37
14.    Termination
37
15.    Tax on Transaction and Historical Taxes
38
16.    Mutual warranties
39
17.    Withholding
41
18.    Access
41
19.    Effect of completion
42
20.    Assurance
42
21.    Insurance
42
22.    Assignment
42
23.    Entire agreement
42
24.    Notices
43
25.    Announcements
44
26.    Guarantees
44
27.    Confidentiality
46
28.    Costs and expenses
47
29.    Counterparts
47
30.    Severance and validity
47
31.    Variations
47
32.    Remedies and waivers
47
33.    Third party rights
48
34.    Governing law and jurisdiction
48
35.    Agent for service of process
50
Schedule 1    (Details of the Company Group)
52
Part    1 (Details of the Company)
52
Part    2 (a) (Details of the Subsidiary)
53
Part    2 (b) (Details of the Subsidiary)
54
Part    2 (c) (Details of the Subsidiary)
55
Part    3(a) (Details of the Existing Subsidiary)
56
Part    3(b) (Details of the Existing Subsidiary)
57

2

--------------------------------------------------------------------------------



Part    3(c) (Details of the Existing Subsidiary)
58
Schedule 2    (Completion Arrangements)
59
Part    1 (Seller’s Obligations)
59
Part    2 (Purchaser’s Obligations)
62
Schedule 3    (Seller’s Limitations on Liability for Warranty Claims)
63
Schedule 4    (Form of Resignation Letter)
67
Schedule 5    (Senior Managers and Officers and Directors)
68
Schedule 6    (Transitional Operator Services Agreements)
69







3


--------------------------------------------------------------------------------



This agreement is made on 08 September 2020 (the “Agreement”)
Between:
(1)    KOSMOS ENERGY OPERATING, a company established under the laws of the
Cayman Islands, with Company number 231417 and having its registered office at
Fourth Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George
Town, KY1-1209, Grand Cayman, Cayman Islands (the “Seller”);
(2)    KOSMOS ENERGY HOLDINGS, in Cayman Islands, with Company number 133483 and
having its registered office at Fourth Floor, Century Yard, Cricket Square,
Elgin Avenue, P.O. Box 32322, George Town, KY1-1209, Grand Cayman, Cayman
Islands (the “Seller Guarantor”); and
(3)    B.V. DORDTSCHE PETROLEUM MAATSCHAPPIJ a company established under the
laws of The Netherlands, with Company number 27002689 and having its registered
office at Carel van Bylandtlaan 30, The Hague, 2596 HR, Netherlands (the
“Purchaser”).
(together referred to as the “Parties”, and each individually as a “Party”).
Whereas:
(A)    The Seller has agreed to sell the Shares including the Subsidiary Shares
(as defined below), and the Purchaser has agreed to purchase and pay for the
Shares or procure the purchase of the Subsidiary Shares on the terms of this
Agreement.
(B)    Particulars of the Company are set out in ‎Schedule 1 (Details of the
Company).
(C)    The Seller Guarantor has agreed to guarantee the obligations of the
Seller and provide various undertakings on the terms and subject to the
conditions of this Agreement and to give the warranties in Clause ‎26.9.
Now it is hereby agreed as follows:
1.Interpretation
a..In this Agreement and the Schedules to it:
“ABC Warranties” means the warranties from the Seller set out in Clause ‎16;
“Accruals Basis of Accounting” means the basis of accounting under which costs
and benefits are regarded as applicable to the period in which the liability to
the cost is incurred or the right to the benefit arises regardless of when
invoiced, paid or received;
“Affiliate” means, in relation to a Party, its Ultimate Parent Company; or a
company (other than the Party itself) which is, from time to time, directly or
indirectly controlled by the Ultimate Parent Company.
For the purpose of this definition:
1

--------------------------------------------------------------------------------



(i)    a company is directly controlled by another company if the latter company
beneficially owns fifty per cent. (50%) or more of either the issued share
capital or the voting rights attached to the issued share capital of the first
mentioned company; and
(ii)    a company is indirectly controlled by another company if a series of
companies can be specified, beginning with the latter company and ending with
the first mentioned company, which are so related such that each company of the
series (except the latter company) is directly controlled by one or more of the
companies earlier in the series;
“Anti-Bribery Laws” means in each case: (i) the UK Bribery Act 2010 (as amended
from time to time); (ii) the U.S. Foreign Corrupt Practices Act of 1977 (as
amended from time to time); (iii) any other applicable law, rule or regulation
including those of the Republic of Namibia, Democratic Republic of Sao Tome and
Principe and the Republic of Suriname that prohibit the facilitation of tax
evasion, money laundering or otherwise dealing in the proceeds of crime or the
bribery of, or the providing of unlawful gratuities, facilitation payments or
other benefits to, any Government Official or any other person; and (iv) for
each Party, the laws prohibiting the bribery of, or the providing of unlawful
gratuities or benefits to, any Government Official or any other person and
bribery and corruption in the countries of such Party’s place of incorporation,
principal place of business, or place of registration as an issuer of
securities, or in the countries of such Party’s Ultimate Parent Company’s place
of incorporation, principal place of business, or place of registration as an
issuer of securities. For purposes of this Agreement, the laws described above
will be treated as though they apply to each Party, its Affiliates, its
Associated Persons, directors, officers, employees, agents or consultants;
“Arbitration” has the meaning given in Clause ‎34.3 (Governing law and
jurisdiction);
“Assets Documents” means all deeds, contracts, permits, instruments, notices and
other documents to the extent affecting or otherwise pertaining to a Contract
Area or a member of the Company Group (including its assets or operations), as
any of the same may have been or may be assigned, amended, modified, varied,
replaced or novated from time to time;
“Associated Person” means, in relation to an entity, a person who performs or
has performed services for or on that entity’s behalf;
“Books and Records” includes, without limitation, all notices, correspondence,
orders, inquiries, drawings, plans, Tax Records, books of account and other
documents and records whether in paper or electronic form, all computer disks or
tapes or other machine legible programs or other records (excluding software) in
relation to member of the Company Group;
“Business” shall mean:
(i)in relation to any member of the Company Group, the business of each member
of the Company Group comprising activities related to oil and gas exploration,
development, production and transportation (including all matters incidental to
the foregoing) as carried out by the respective member of the Company Group at
the Execution Date; and
2

--------------------------------------------------------------------------------



(ii)in relation to any Existing Subsidiary, the business of each Existing
Subsidiary comprising activities related to oil and gas exploration,
development, production and transportation (including all matters incidental to
the foregoing) in relation to or arising out of the Portfolio Asset Interest
Documents as carried out by the relevant Existing Subsidiary at the Execution
Date;
“Business Day” means a day (other than a Saturday or a Sunday or a public
holiday) on which commercial banks are open for business in London, Amsterdam,
New York and Dallas, Texas;
“Claim” means any claim, demand, legal proceedings or cause of action including
any claim, demand, legal proceedings or cause of action under common law or
under statute in any way relating to this Agreement and includes a claim,
demand, legal proceeding or cause of action arising from a breach of Warranty or
under an indemnity in this Agreement and “Claims” shall mean all such claims;
“Company” means Portfolio Holdings, a company established under the laws of the
Cayman Islands, with company number 365125 and having its registered office at
Fourth Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George
Town, KY1-1209, Grand Cayman, Cayman Islands, further details of which are set
out in ‎Part 1 of ‎Schedule 1 (Details of the Company);
“Company Act” means the Company Act 2006 as enacted by the Parliament of the
United Kingdom;
“Company Group” means the Company and the Subsidiaries;
“Completion” means completion of the sale and purchase of the Shares under this
Agreement;
“Completion Date” means the Business Day that is ten (10) Business Days after
(and excluding) the day on which the Conditions have been satisfied or waived in
accordance with this Agreement or such other date as the Seller and the
Purchaser agree in writing;
“Conditions” has the meaning given in Clause ‎3.1 (Conditions);
“Confidentiality Agreement” means the confidentiality agreement between Komsos
Energy Operating and Shell Exploration Company B.V. dated 11 May 2020;
“Continuing Provisions” means those Clauses which are expressed to survive its
termination or expiry, or which from their nature or context it is contemplated
that they are to survive termination (including Clause ‎1 (Interpretation),
Clause ‎22 (Assignment), Clause ‎23 (Entire agreement), Clause ‎24 (Notices),
Clause ‎25 (Announcements), Clause ‎27 (Confidentiality), Clause ‎28 (Costs and
expenses), Clause ‎30 (Severance and validity), Clause ‎31 (Variations), Clause
‎32 (Remedies and waivers), Clause ‎33 (Third party rights), Clause ‎34
(Governing law and jurisdiction) and Clause ‎35 (Agent for service of process),
all of which shall continue to apply after the termination of this Agreement
pursuant to Clause ‎3.11 (Condition) or Clause ‎8.4(c) (Completion);
3

--------------------------------------------------------------------------------



“Costs” means all costs, claims, charges, expenses (including legal fees and
professional charges), obligations, liabilities and losses of whatever nature,
attributable to the relevant Participating Interest, under and in accordance
with the relevant JOA.
“Data Room” means the electronic data room established by the Seller and to
which the Purchaser had access from 3 August 2020 to the Completion Date (both
dates inclusive), holding the Data Room Documents;
“Data Room Documents” means the documents and data (including correspondence,
electronic files, software and information) made available in a physical and/or
virtual data room by or on behalf the Seller and/or any other member of the
Retained Group and/or any member of the Company Group for inspection by or on
behalf of Purchaser and/or any member of the Shell Group (and/or any of their
Representatives) in relation to or connected with the Business, Company, its
Subsidiaries and/or the PSCs and/or the JOAs as of 1700 hours U.S. Central
Daylight time on 28 August 2020: the index and contents of which as contained on
one or more USB hard drives which will be provided by Seller to Purchaser within
ten (10) days after the Execution Date and which will be initialled by the
Parties for identification purposes;
“Debt” means, as of any date, any indebtedness outstanding, secured or
unsecured, contingent or otherwise, which is for borrowed money including all
principal, interest, premiums, fees, expenses, overdrafts and penalties with
respect thereto, or evidenced by bonds, notes, debentures or similar instruments
or representing the balance deferred and unpaid of the purchase price of any
property or service, and shall also include:
1.all obligations for the reimbursement of any obligation or on any letter of
credit, banker’s acceptance or similar credit transaction;
2.obligations under any swap, hedge or similar protection device; and
3.any other obligations, contingent or otherwise, that, in accordance with US
GAAP, should be classified upon the balance sheet as indebtedness;
“Designated Person” means a person or entity:
1.listed in the index to, or otherwise subject to the provisions of, the
Executive Order;
2.named as a “Specially Designated National and Blocked Person” (“SDN”) on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list;
3.in which an entity on the SDN list has 50% or greater ownership interest or
that is otherwise controlled by an SDN; or
4.with which the Seller or any member of the Retained Group is prohibited from
dealing or otherwise engaging in any transaction by any Sanctions Laws and
Regulations;
4

--------------------------------------------------------------------------------



“Disclosed” means fully and fairly disclosed to the Purchaser and/or any member
of the Shell Group (and/or any of their Representatives) by or on behalf of the
Seller and/or any other member of the Retained Group and/or any member of the
Company Group:
1.in the Disclosure Letter; and/or
2.in the Data Room Documents;
“Disclosure Letter” means the disclosure letter in the agreed form and dated as
of the date of this Agreement, addressed by the Seller to the Purchaser and
delivered to the Purchaser before the execution of this Agreement;
“Dispute” has the meaning given in Clause ‎34.2 (Governing law and
jurisdiction);
“Documents” has the meaning given in Clause ‎10.2(b);
“Duty” means any stamp, transaction or registration duty, or similar charge
imposed by any Governmental or Regulatory Authority, and includes any interest,
fine, penalty, charge or other amount imposed in respect of any of them;
“Economic Date” means the first day of the month of the Execution Date;
“Employee” means a person who is on the payroll of/employed by any member of the
Company Group on the date of this Agreement, save that for the purposes of any
provision having effect after Completion, an “Employee” shall be a person who is
on the payroll of/employed by any member of the Company Group on the Completion
Date;
“Encumbrance” means any claim, pledge, charge, option, lien (other than liens
arising by operation of law in the ordinary course of trading), assignment,
mortgage, debenture, hypothecation, security interest, title retention,
obligation to purchase an interest, pre-emption right or other rights of any
third persons, or any agreement to create any of the above; and “Encumbered” and
“Unencumbered” shall be construed accordingly;
“Environment” means living organisms including the ecological systems of which
they form part and the following media (alone or in combination): air (including
air within natural or man-made structures, whether above or below ground); water
(including territorial, coastal and inland waters, water under or within land
and water in drains and sewers); land (including land under water); soil and
land and any ecological systems and living organisms supported by these media;
“Environmental” means relating to the Environment;
“Environmental Indemnity Claim” means any claim made by Purchaser under Clause
‎13.2 or ‎13.3;
“Environmental Law” means all laws, international treaties, national, federal,
provincial, state or local statutes or regulations (including by-laws and other
subordinate legislation), the common law, and any codes and conventions of law
(having legal effect) as amended from time to time to which any member of the
Retained Group or any member of the Company Group is subject and any obligations
owed thereunder or rules in respect thereof,
5

--------------------------------------------------------------------------------



from time to time, in any relevant jurisdiction (including any guidelines, notes
for industry and decommissioning programmes in effect from time to time, in each
case having legally binding effect) concerning harm or damage to or protection
of the Environment or the provision of remedies in respect of or compensation
for harm or damage to the Environment, worker or public health and safety,
pollution or decommissioning, abandonment, removing or making safe any property
(including platforms, pipelines, plant, machinery, wells (including well and
drill cuttings), facilities and all other offshore and onshore installations and
structures);
“Environmental Liabilities” means any actual or alleged Claims, costs, charges,
expenses, losses, liabilities or obligations whether direct or indirect,
foreseen or unforeseen, known or unknown, whether or not in the contemplation of
the Parties, contingent or actual whether arising in equity or common law, under
law, Environmental Law, statute, statutory instrument, regulation, contract,
Interest Document or permit, arising in connection with any of the assets of the
Company Group, including in relation to cleaning up, decontamination of,
plugging and abandoning, removing and disposing of debris or any property
(including platforms, pipelines, plant, machinery, wells (including well
cuttings), facilities and all other offshore and onshore installations and
structures) reinstating any area of land, foreshore or seabed, wherever
situated; and including any residual liability for anticipated or necessary
continuing insurance, maintenance and monitoring costs, and in all cases
irrespective of when such Claims, costs, charges, expenses, liabilities or
obligations are or were incurred including whether under past, present or future
law, and regardless in each case of any breach of obligation or negligence on
the part of any of member of the Retained Group or any Company Group;
“Environmental Warranties” means the warranties listed in Clauses ‎10.2(v) and
Clauses ‎10.2(ss) to ‎10.2(uu);
“Excluded Matters” means any one or more of the following:
1.any country-wide, regional, or industry-wide or other international changes in
the social, political, industrial, market, financial or economic conditions in
which any member of the Company Group operates or in which the products of any
member of the Company Group are used or distributed (including changes in
energy, electricity or other operating costs);
2.any changes in stock markets, commodity prices, currency, exchange rates or
interest rates;
3.any natural decline in the well production levels, reserves or resources of
any member of the Company Group or any reclassification or recalculation of
reserves, but in each case excluding a material adverse impact on the reserves
or production levels that results from an extraordinary or catastrophic
operational incident, blow-out, or similar adverse physical event;
4.any change in laws, regulations or accounting practices, or the enforcement or
interpretation thereof, in each case with general application and not specific
to a member of the Company Group or any legal or regulatory proceedings related
thereto;
6

--------------------------------------------------------------------------------



5.disease, sickness, pandemic, storms, floods, tornadoes, earthquakes or any
other natural disaster; or
6.drilling, completion or production results for any member of the Company Group
obtained as a result of activities by or on behalf of any member of the Company
Group conducted in accordance with the relevant Interest Documents and in the
Ordinary Course of Business;
“Execution Date” means the date this Agreement is executed by both the Seller
and the Purchaser;
“Executive Order” means the US presidential Executive Order No. 13224 of 23
September 2001, entitled Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism or any other order
which superseded or amended the Executive Order No. 13224;
“Existing Subsidiary” means individually and “Existing Subsidiaries” means all
of the following:
1.Kosmos Energy Namibia, a company established under the laws of the Cayman
Islands, with company number 337033 and having its registered office at Fourth
Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town,
KY1-1209, Grand Cayman, Cayman Islands, further details of which are set out in
‎Part 3(a) of ‎Schedule 1 (Details of the Subsidiary) (the “Existing Namibia
Subsidiary”);
2.Kosmos Energy Sao Tome and Principe, a company established under the laws of
the Cayman Islands, with company number 301785 and having its registered office
at Fourth Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322,
George Town, KY1-1209, Grand Cayman, Cayman Islands, further details of which
are set out in ‎Part 3(b) of ‎Schedule 1 (Details of the Subsidiary) (the
“Existing STP Subsidiary”); and
3.Kosmos Energy Suriname, a company established under the laws of the Cayman
Islands, with company number 256363 and having its registered office at Fourth
Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town,
KY1-1209, Grand Cayman, Cayman Islands, further details of which are set out in
‎Part 3(c) of ‎Schedule 1 (Details of the Subsidiary) (the “Existing Suriname
Subsidiary”);
“Fundamental Warranties” means any Title Warranty and any of the warranties set
out in Clause ‎10.2(j) to ‎(l) inclusive, ‎10.2(z) and ‎10.2(pp);
“Good and Prudent Oilfield Practice” means the exercise of that degree of skill,
diligence, prudence and foresight that would reasonably and ordinarily be
expected to be applied by a skilled and experienced person engaged in the
upstream oil and gas industry;
“Government Official” means (i) any official, employee, agent, advisor or
consultant employed by or acting on behalf of a government or any federal,
regional or local department, agency, state-owned or state-operated enterprise
or corporation or any other
7

--------------------------------------------------------------------------------



instrumentality thereof, (ii) any official or employee or agent of a public
international organisation designated by Executive Order pursuant to 22 U.S.C. §
288 or as defined in Section 6(6) of the UK Bribery Act 2010 (as amended), (iii)
any official or employee or agent of a political party or candidate for
political office, (iv) any person acting in an official capacity for a
government regardless of rank or position, any official or employee of a company
wholly or partially controlled by a government (for example, a state owned oil
company), (v) any officer or employee of a public international organisation,
such as the United Nations or the World Bank, or (vi) any immediate family
member (meaning a spouse, dependent child or household member) of any of the
foregoing;
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
legislature, government, ministry, committee, inspectorate, authority, agency,
commission, official or other competent authority of any country or any state,
as well as any region, city or other political subdivision of any of the
foregoing;
“Health and Safety Law” means all applicable international, European Union,
national, federal, provincial, state, regional or local laws (including common
law, statute law, civil, criminal and administrative law), together with all
subordinate legislation, decrees, ordinances, bylaws, codes of practice,
guidance notes, circulars, technical instructions, decisions, regulations, and
judgments issued or made thereunder from time to time (in each case to the
extent that they have legal effect), concerning worker or public health and
safety, including, for the avoidance of doubt, process safety.
“ICC” has the meaning given in Clause ‎34.2 (Governing law and jurisdiction);
“Initial Consideration” has the meaning given in Clause ‎4.1 (Consideration);
“Interest Documents” means:
1.the PSCs; and
2.the JOAs;
“Interim Date” means 15 December 2020 or such earlier or later date as the
Parties may agree in writing;
“JOA” means individually and “JOAs” means all of the following:
1.Namibia JOA: Joint Operating Agreement by and between Shell Namibia Upstream
B.V. and the National Petroleum Corporation of Namibia dated February 20, 2015,
as amended (“Namibia JOA”);
2.Sao Tome and Principe JOAs:
i.Block 6 JOA: Joint Operating Agreement by and between Galp Energia Sao Tome e
Principe, Unipessoal, LDA and Agencia Nacional do Petroleo de Sao Tome E
Principe dated October 26, 2015, as amended (“Block 6 JOA”);
ii.Block 10 JOA: Joint Operating Agreement by and between BP Exploration (STP)
Limited, Kosmos Energy Sao Tome and Principe and Agencia
8

--------------------------------------------------------------------------------



Nacional do Petroleo de Sao Tome E Principe dated September 20, 2018, as amended
(“Block 10 JOA”);
iii.Block 11 JOA: Joint Operating Agreement by and between Agencia Nacional do
Petroleo de Sao Tome E Principe, Galp Energia Sao Tome e Principe, Unipessoal,
LDA and Kosmos Energy Sao Tome and Principe dated December 13, 2016, as amended
(“Block 11 JOA”);
iv.Block 13 JOA: Joint Operating Agreement by and between BP Exploration (STP)
Limited, Kosmos Energy Sao Tome and Principe and Agencia Nacional do Petroleo de
Sao Tome E Principe dated September 20, 2018, as amended (“Block 13 JOA”);
3.Suriname JOA: Joint Operating Agreement by and between Kosmos Energy Suriname
and Chevron Suriname Exploration Limited dated November 29, 2012, as amended
(“Suriname JOA”);
“Long Stop Date” means [***] from the Execution Date, or such other date as the
Parties may agree in writing;
“Loss” or “Losses” means all demands, losses, liabilities, actions, proceedings
and claims, including charges, costs, damages, payments, fines, penalties,
interest and all reasonable legal and other professional fees and expenses,
including, in each case, all related Taxes, in any case of any nature
whatsoever;
“MAC Event” means any event, change, circumstance, effect or other matter (or
series of related events, changes, circumstances, effects or other matters on
the Portfolio Assets or the rights or liabilities of any of the Company Group,
the Business, the financial condition or the operations of any of the Company
Group or the operations conducted or to be conducted pursuant to the Portfolio
Assets that results in or has resulted in a Material Effect, provided that under
no circumstances shall a MAC Event result in any way from an Excluded Matter;
“Material Contract” means a contract, agreement, arrangement, guarantee or
indemnity to which a member of the Company Group is a party, from which a member
of the Company Group benefits or which imposes obligations on a member of the
Company Group, in each case which (a) involves payments or receipts by a member
of the Company Group of more than USD 25,000 (twenty five thousand Dollars) over
its term; (b) involves the giving of a guarantee or indemnity by a member of the
Company Group; or (c) is not on arm’s length terms;
“Material Effect” means:
1.Losses suffered or incurred (or that could reasonably be expected to be so
suffered or incurred) by any member of the Company Group exceeding, whether
individually or in the aggregate, an amount equal to [***] of the Initial
Consideration;
2.a diminution in value of the Shares exceeding, whether individually or in the
aggregate, an amount equal to [***] of the Initial Consideration; or
9

--------------------------------------------------------------------------------



3.the termination or withdrawal of any of the Interest Documents.
“Namibia Portfolio Asset” means an undivided forty-five percent (45%)
Participating Interest in the Namibia PSC and the Namibia JOA;
“OFAC” means the U.S. Department of the Treasury Office of Foreign Assets
Control;
“Operator” means the operator appointed under Portfolio Asset Interest Document;
“Ordinary Course of Business” means the activities of the Existing Subsidiaries
or the Company Group (as appropriate) that are taken in the course of the normal
day-to-day operations of the Existing Subsidiaries or the Company Group (as
appropriate), consistent with:
1.applicable law and regulations;
2.Good and Prudent Oilfield Practices; and
3.their by-laws or articles of association;
“Partial Completion” has the meaning given in Clause ‎3.9;
“Participating Interest” means as to any holder of a Portfolio Asset, the
undivided interest of such party expressed as a percentage of the total interest
of all parties in the rights and obligations derived from the Portfolio Asset;
“Pontoenoe-1Well” means the exploration well drilled prior to the Execution Date
pursuant to the Suriname PSC with Surface Location Lat: N 8° 8’ 37.27794” and
Long: W 55° 59’ 23.95290”;
“Portfolio Agreement” means an agreement by and between the Seller and the
Purchaser entered on or about the Execution Date of this Agreement and
addressing certain matters;
“Portfolio Asset” means individually and “Portfolio Assets” means all of: the
Namibia Portfolio Assets, the STP Portfolio Assets and the Suriname Portfolio
Assets;
“Portfolio Asset Interest Documents” means all of the following and “Portfolio
Asset Interest Document” means individually:
1.the PSCs;
2.the JOAs; and
3.the Technical Services Agreement;
“PSC” means individually and “PSCs” means all of the following:
1.Namibia PSC: Petroleum Agreement by and between the Government o Republic of
Namibia and Signet Petroleum Limited, Cricket Investments (Proprietary) Limited
and the National Petroleum Corporation of Namibia dated 17 June 2011 in respect
of
10

--------------------------------------------------------------------------------



petroleum exploration license PEL 0039, pertaining to offshore blocks 2913A and
2914B, as amended (“Namibia PSC”);
2.Sao Tome and Principe PSCs (“STP PSCs”):
v.Block 6: Production Sharing Contract by and between The Democratic Republic of
Sao Tome and Principe and Galp Energia Sao Tome e Principe, Unipessoal, LDA
dated October 26, 2015, as amended (“Block 6 PSC”);
vi.Block 10: Production Sharing Contract by and between The Democratic Republic
of Sao Tome and Principe, BP Exploration (STP) Limited and Kosmos Energy Sao
Tome and Principe dated March 9, 2018, as amended (“Block 10 PSC”);
vii.Block 11: Production Sharing Contract by and between The Democratic Republic
of Sao Tome and Principe and ERHC Energy EEZ, LDA dated July 23, 2014, as
amended (“Block 11 PSC”); and
viii.Block 13: Production Sharing Contract by and between The Democratic
Republic of Sao Tome and Principe, BP Exploration (STP) Limited and Kosmos
Energy Sao Tome and Principe dated March 9, 2018, as amended (“Block 13 PSC”);
3.Suriname PSC: Production Sharing Contract for Exploration, Development and
Production by and between Staatsolie Maatschappij Suriname N.V. and Kosmos
Energy Suriname dated December 13, 2011, as amended (“Suriname PSC”);
“Purchaser’s Warranties” means the warranties referred to in Clause ‎12
(Purchaser’s warranties and undertakings);
“Related Persons” has the meaning given in Clause ‎23.3 (Entire agreement);
“Representatives” means, in relation to a person, its directors, officers,
employees, agent, external legal advisers, accountants, consultants, financial
advisers and bankers;
“Retained Group” means the Seller, the Ultimate Parent Company of the Seller and
the Ultimate Parent Company’s Affiliates from time to time, but excluding the
Company Group after the Completion Date;
“Rules” has the meaning given in Clause ‎34.2 (Governing law and jurisdiction);
“Sanctions Laws and Regulations” means (i) any sanctions or requirements imposed
by, or based upon the obligations or authorities set forth in, the Executive
Order, the USA Patriot Act of 2001, the Iran Threat Reduction and Syria Human
Rights Act of 2012, the U.S. International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the U.S. Trading with the Enemy Act (50 U.S.C. App. §§
1 et seq.), the U.S. United Nations Participation Act, the U.S. Syria
Accountability and Lebanese Sovereignty Act, the U.S. Comprehensive Iran
Sanctions, Accountability, and Divestment Act of 2010, the Iran Sanctions Act,
or Section 1245 of the National Defense Authorization Act of 2012, all as
amended, or any of the foreign assets control regulations (including but not
limited to 31
11

--------------------------------------------------------------------------------



C.F.R., Subtitle B, Chapter V, as amended) or any other law or executive order
relating thereto administered by OFAC, and any similar law, regulation, or
Executive Order enacted in the United States after the date of this Agreement,
(ii) any sanctions measures imposed by the United Nations Security Council,
European Union or any of its present member states, or the United Kingdom and
(iii) any applicable trade or economic sanctions or embargoes, Designated
Persons lists issued by the respective authorities, controls on the imports,
export, re-export, use, sale, transfer, trade, or otherwise disposal of goods,
services or technology, anti-boycott legislation or similar laws or regulations,
rules, restrictions, licenses, orders or requirements in force from time to
time, including without limitation those of the European Union, the United
Kingdom, the United States of America or under applicable laws;
image_01.jpg [image_01.jpg]“Seller’s Designated Account” means the US Dollars
bank account in the name of the Seller open with [***];
“Seller Guarantee” has the meaning given in Clause ‎26.1;
“Senior Managers” means the individuals listed in ‎Schedule 5 (Senior Managers
and Officers and Directors);
“Shares” means, all the shares in the Company with a par value of USD 1 each,
representing 100% of the shares in the issued share capital of the Company;
“Shell Designated Account” means the USD bank account in the name of the
Purchaser open with [***];
“Shell Group” means, the Purchaser, the Ultimate Parent Company of the Purchaser
and the Ultimate Parent Company’s Affiliates from time to time;
“SOFR” means the secured overnight financing rate published by the Federal
Reserve Bank of New York, as the administrator of the benchmark, (or a successor
administrator) on the Federal Reserve Bank of New York’s website, for the period
closest in duration to period of the late payment period;
“STP Block 6 Portfolio Asset” means the Block 6 PSC the Block 6 JOA;
“STP Portfolio Assets” means an undivided twenty-five percent (25%)
Participating Interest in the Block 6 PSC and the Block 6 JOA; and an undivided
thirty-five percent (35%) Participating Interest in and to the Block 10 PSC and
the Block 10 JOA, an undivided thirty- five percent (35%) Participating Interest
in the Block 11 PSC and the Block 11 JOA, and an undivided thirty-five percent
(35%) Participating Interest in the Block 13 PSC and the Block 13 JOA;
“STP Transitional Operator Services Agreement” means the transitional operator
services agreement relating to certain transitional services to be provided by
the Retained Group to the STP Subsidiary and Shell Sao Tome and Principe B.V.,
to be entered into on the Execution Date substantially in the form set out in
‎Schedule 6(a);
“Subsidiary” means individually and “Subsidiaries” means all of the following:
12

--------------------------------------------------------------------------------



1.KE Namibia Company, a company established under the laws of the Cayman
Islands, with company number 365398 and having its registered office at Fourth
Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town,
KY1-1209, Grand Cayman, Cayman Islands, further details of which are set out in
‎Part 2(a) of ‎Schedule 1 (Details of the Subsidiary) (the “Namibia
Subsidiary”);
2.KE STP Company, a company established under the laws of the Cayman Islands,
with company number 365397 and having its registered office at Fourth Floor,
Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town,
KY1-1209, Grand Cayman, Cayman Islands, further details of which are set out in
‎Part 2(b) of ‎Schedule 1 (Details of the Subsidiary) (the “STP Subsidiary”);
and
3.KE Suriname Company, a company established under the laws of the Cayman
Islands, with company number 365493 and having its registered office at Fourth
Floor, Century Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town,
KY1-1209, Grand Cayman, Cayman Islands, further details of which are set out in
‎Part 2(c) of ‎Schedule 1 (Details of the Subsidiary) (the “Suriname
Subsidiary”);
“Subsidiary Shares” means:
1.50,000 ordinary shares each with a par value of USD 1 each in KE Namibia
Company, a company established under the laws of the Cayman Islands, with
company number 365398 and having its registered office at Fourth Floor, Century
Yard, Cricket Square, Elgin Avenue, P.O. Box 32322, George Town, KY1-1209, Grand
Cayman, Cayman Islands, further details of which are set out in ‎Part 2 of
‎Schedule 1 (Details of the Subsidiary), representing 100% of the shares in the
issued share capital of the Subsidiary;
2.50,000 ordinary shares each with a par value of USD 1 each in KE STP Company,
a company established under the laws of the Cayman Islands, with company number
365397 and having its registered office at Fourth Floor, Century Yard, Cricket
Square, Elgin Avenue, P.O. Box 32322, George Town, KY1-1209, Grand Cayman,
Cayman Islands, further details of which are set out in ‎Part 3 of ‎Schedule 1
(Details of the Subsidiary) representing 100% of the shares in the issued share
capital of the Subsidiary; and
3.50,000 ordinary shares each with a par value of USD 1 each in KE Suriname
Company, a company established under the laws of Cayman Islands, with company
number 365493 and having its registered office at Fourth Floor, Century Yard,
Cricket Square, Elgin Avenue, P.O. Box 32322, George Town, KY1-1209, Grand
Cayman, Cayman Islands, further details of which are set out in Part 4 of
‎Schedule 1 (Details of the Subsidiary) representing 100% of the shares in the
issued share capital of the Subsidiary;
“Suriname Portfolio Asset” means an undivided thirty-three decimal thirty-three
percent (33.33%) Participating Interest in the Suriname PSC and the Suriname
JOA.
“Suriname Transitional Operator Services Agreement” means the transitional
operator services agreement relating to certain transitional services to be
provided by the Retained
13

--------------------------------------------------------------------------------



Group to the Suriname Subsidiary and Purchaser, to be entered into on the
Execution Date substantially in the form set out in ‎Schedule 6(b);
“Tax” and “Taxation” means:
1.all taxes, assessments, charges, duties, fees, levies or other governmental
charges in the nature of a tax, including all national, federal, state, local,
municipal, foreign and other income, franchise, profits, gross receipts, capital
gains, capital stock, transfer, property, sales, use, value-added, occupational,
excise, severance, windfall profits, stamp, licence, payroll, social security,
royalties, withholding and other taxes, assessments, charges, duties, fees,
levies or other governmental charges in the nature of a tax (whether payable
directly or by withholding, whether or not requiring filing, whether chargeable
directly or primarily against or attributable directly or primarily to any
member of the Company Group or any other person and whether any amount in
respect of any of them is recoverable from any other person) in each case,
wherever and whenever imposed by any Tax Authority; and
2.all penalties, charges, fines, costs and interest included in or relating to
any Taxation falling in paragraph (a) above;
“Tax Authority” means any Governmental or Regulatory Authority or other
authority anywhere in the world that has the power to impose, administer, levy,
assess or collect any Tax;
“Tax Records” means all Books and Records, returns, information, statements,
accounts, registrations, computations, disclosures, notices, claims,
disclaimers, elections, surrenders and applications relating to Tax;
“Tax Warranties” means the warranties set out in Clause ‎10.2(aaa) to Clause
‎10.2(lll) inclusive;
“Tax Statute” any directive, statute, enactment, law or regulation wherever
enacted or issued, coming into force or entered into providing for or imposing
any Tax, or providing for the reporting, collection, assessment or
administration of any Tax liability, and shall include orders, regulations,
instruments, bye-laws or other subordinate legislation made under the relevant
statute or statutory provision and any directive, statute, enactment, law,
order, regulation or provision that amends, extends, consolidates or replaces
the same or that has been amended, extended, consolidated or replaced by the
same;
“Title Warranties” means the warranties set out in Clause ‎10.2(a) to Clause
‎10.2(i) inclusive, Clause ‎10.2(p) to Clause ‎10.2(s) inclusive and Clause
‎10.2(hh) (Seller’s warranties);
“Transaction” means the sale and purchase of the Shares and the Subsidiary
Shares (as appropriate), pursuant to and in accordance with this Agreement;
“Transaction Documents” means:
1.this Agreement;
14

--------------------------------------------------------------------------------



2.the Portfolio Agreement;
3.the Disclosure Letter;
4.the Transitional Operator Services Agreements;
and “Transaction Document” shall mean any of them;
“Transitional Operator Services Agreement” means individually and “Transitional
Operator Services Agreements” means both the Suriname Transitional Operator
Services Agreement and the STP Transitional Operator Services Agreement;
“Ultimate Parent Company” means, in relation to the Purchaser, Royal Dutch Shell
plc, and, in relation to the Seller, Kosmos Energy Ltd.;
“US GAAP” means the United States generally accepted accounting principles in
effect from time to time;
“USD”, “Dollars” or “$” means the lawful currency of the United States of
America;
“Warranties” means the warranties set out in Clause ‎10 (Seller’s warranties)
and Clause ‎16 (Mutual warranties) given by the Seller and “Warranty” shall be
construed accordingly;
“Warranty Claim” means any claim made under the Warranties;
“Wilful Misconduct” means any act or failure to act (whether sole, joint, or
concurrent) by a person or entity which was intended to cause, or which was in
reckless disregard of or wanton indifference to, the harmful consequences such
person or entity knew, or should have known such act or failure would have on
the safety or property of another person or entity or the environment; and
“Working Hours” means, in relation to any location, 9.30 a.m. to 5.30 p.m. at
such location on a Business Day.
b..The expression “in the agreed form” means in the form agreed between the
Parties and signed for the purposes of identification by or on behalf of the
Parties.
c..Any reference to “writing” or “written” means any method of reproducing words
in a legible and non-transitory form (excluding, for the avoidance of doubt,
email).
d..References to “include” or “including” are to be construed without
limitation.
e..References to a “company” include any company, corporation or other body
corporate wherever and however incorporated or established.
f..a “day” (including within the expression “Business Day”) shall mean a period
of 24 hours running from midnight to midnight.
15

--------------------------------------------------------------------------------



g..References to a “person” include any individual, company, partnership, joint
venture, firm, association, trust, Governmental or Regulatory Authority or other
body or entity (whether or not having separate legal personality).
h..The expressions “body corporate”, “holding company”, “parent undertaking”,
“subsidiary” and “subsidiary undertaking” shall have the meaning given in the
Company Act.
i..The table of contents and headings are inserted for convenience only and do
not affect the construction of this Agreement.
j..Unless the context otherwise requires, words in the singular include the
plural and vice versa and a reference to any gender includes all other genders.
k..References to Clauses, paragraphs and Schedules are to clauses and paragraphs
of, and schedules to, this Agreement. The Schedules form part of this Agreement.
l..References to any statute or statutory provision include a reference to that
statute or statutory provision as amended, consolidated or replaced from time to
time (whether before or after the date of this Agreement) and include any
subordinate legislation made under the relevant statute or statutory provision
except to the extent that any amendment, consolidation or replacement would
increase or extend the liability of any Party to another under this Agreement.
m..References to any English legal term for any action, remedy, method of
judicial proceedings, legal document, legal status, court, official or any legal
concept or thing shall, in respect of any jurisdiction other than England or
Wales, be deemed to include what most nearly approximates in that jurisdiction
to the English legal term.
n..All payments required in accordance with this Agreement shall be made in USD.
For the purposes of applying a reference to a monetary sum expressed in USD, an
amount in a different currency shall be converted into USD on a particular date
at an exchange rate equal to the mid-point closing rate for converting that
currency into USD on that date as quoted in the New York edition of the
Financial Times first next published (or, if no such rate is quoted in the
Financial Times, the mid-point closing rate quoted by Barclays Bank PLC in
London). In relation to a Claim, the date of such conversion shall be the date
of receipt of notice of that Claim in accordance with ‎Schedule 3 (Limitations
on Liability).
o..This Agreement shall be binding on and be for the benefit of the successors
of the Parties.
2.Sale and purchase
a..The Seller shall sell, with full title guarantee as provided in the Title
Warranties, the Shares and the Purchaser shall purchase the Shares with all
rights attaching or accruing to them at Completion on the terms of this
Agreement.
b..The Seller shall transfer the title to the Shares to the Purchaser free from
all Encumbrances.
16

--------------------------------------------------------------------------------



3.Conditions
a..The obligations of the Purchaser to complete the sale and purchase of the
Shares are in all respects conditional on the satisfaction (or waiver, as the
case may be) of the following conditions (the “Conditions”)
5.[***]
6.[***]
7.[***]
8.[***]
9.[***]
10.[***]
11.[***]
12.[***]
13.[***]
14.[***]
The Conditions in paragraphs ‎(a), ‎(b), ‎(c), ‎(d), ‎(h) and ‎(j) to the extent
they relate to the STP Portfolio Asset are the “STP Conditions”, the Condition
in paragraph ‎(e), ‎(h) and ‎(i) to the extent they relate to the Suriname
Portfolio are the “Suriname Condition” and the Condition in paragraph ‎(f), ‎(g)
and ‎(h) to the extent they relate to the Namibia Portfolio Asset are the
“Namibia Conditions”.
b..The Seller shall use its reasonable endeavours to fulfil or procure the
fulfilment of the Conditions set forth in paragraphs ‎(a), ‎(c), ‎(d), ‎(e),
‎(i) and ‎(j) as soon as practicable and, in any event, no later than the Long
Stop Date.
c..The Purchaser shall use its reasonable endeavours to fulfil or procure the
fulfilment of the Conditions set forth in paragraphs ‎(b), ‎(f) and ‎(h) as soon
as practicable and, in any event, no later than the Long Stop Date.
d..The Purchaser and the Seller shall each use their respective reasonable
endeavours to fulfil or procure the fulfilment of the Condition set out in
paragraph ‎(g) as soon as practicable and, in any event, no later than the Long
Stop Date.
e..The Purchaser and the Seller shall use their respective reasonable endeavours
to agree a joint engagement plan under which they shall work together to achieve
satisfaction of the Conditions.
f..The Purchaser may waive in whole or in part any or all of the Conditions.
17

--------------------------------------------------------------------------------



g..The Seller undertakes to notify the Purchaser in writing, and the Purchaser
undertakes to notify the Seller in writing, of anything which will or may
prevent the Conditions from being satisfied on or before the Long Stop Date
promptly after it comes to its attention.
h..Each Party undertakes to notify the other Party as soon as possible on
becoming aware that any of the Conditions has been satisfied and in any event
within two (2) Business Days of such satisfaction.
i..If the Namibia Conditions, the STP Conditions and/or the Suriname Conditions
but not all of them, are satisfied or waived on or before the Interim Date, the
Parties will proceed to Completion in accordance with Article ‎8 (Completion) in
respect of Subsidiary(ies) for which the Conditions have been satisfied or
waived (“Partial Completion”) and the Seller shall sell and the Purchaser shall
purchase the Shares, including the Subsidiary Shares for the relevant
Subsidiary(ies) for which the Conditions have been satisfied or waived provided
that:
15.prior to Partial Completion, the Seller shall procure that the Company
transfers the Subsidiary Shares for the relevant Subsidiary(ies) for which the
Conditions have not been satisfied to Seller and shall confirm, prior to Partial
Completion, that the same has been completed in writing to the Purchaser;
16.if only the Namibia Conditions are satisfied or waived on or before the
Interim Date, the Parties are not obliged to proceed to Partial Completion; and
17.the Initial Consideration payable at Partial Completion shall be the relevant
Namibia Consideration, Suriname Consideration and/or STP Consideration (as
appropriate) under Clause ‎4 and the Initial Consideration under Clause ‎4
(Consideration) payable at Completion shall be reduced by the Namibia
Consideration, Suriname Consideration and/or the STP Consideration paid at
Partial Completion under this Clause ‎3.9.
j..If the Namibia Conditions, STP Conditions or the Suriname Conditions, which
had not been satisfied or waived on or before Partial Completion, are
subsequently satisfied or waived before the Long Stop Date, the Parties will
proceed to Completion and the Seller shall sell and the Purchaser shall
purchase, or procure that a Shell Affiliate shall purchase, the relevant
Subsidiary Shares, not included in a Partial Completion, at Completion in
accordance with Clause ‎4 provided that the Initial Consideration payable at
Completion under Clause ‎4 (Consideration) shall be reduced by the Namibia
Consideration, Suriname Consideration and/or the STP Consideration paid at
Partial Completion under Clause ‎3.9. Where a Shell Affiliate has so purchased
the relevant Subsidiary Shares, such Shell Affiliate shall to such extent
benefit from and be entitled to enforce the relevant rights of the Purchaser
under this Agreement and this Agreement shall be construed accordingly.
k..If either the STP Conditions or the Suriname Conditions are not fulfilled or
waived on or before the Long Stop Date or the Namibia Conditions are the only
Conditions fulfilled or waived on or before the Long Stop Date, then unless the
Parties otherwise agree in writing, this Agreement shall be terminated as it
relates to the Namibia Subsidiary and the relevant Subsidiaries for which the
Conditions have not been met with immediate effect upon receipt
18

--------------------------------------------------------------------------------



of a termination Notice by the Purchaser or the Seller subject to, and on the
basis set out in, Clause ‎14.3 (Termination).
4.Consideration
Initial Consideration
a..The initial consideration for the sale and purchase of the Shares shall be an
aggregate amount equal to [***] (the “Initial Consideration”), allocated as per
the following:
18.[***] to Subsidiary Shares of Namibia Subsidiary (“Namibia Consideration”);
19.[***] to Subsidiary Shares of STP Subsidiary further sub-allocated between
the relevant Blocks as below:
ix.Block 6 – [***];
x.Block 10 – [***];
xi.Block 11 – [***]; and
xii.Block 13 – [***]
(combined “STP Consideration”); and
20.[***] to Subsidiary Shares of Suriname Subsidiary (“Suriname Consideration”)
as adjusted pursuant to the provisions of this Clause ‎4.
Initial Adjusted Consideration
b..Notwithstanding the provisions of Clause ‎4.1 but subject always to the
provisions of Clause ‎3.9, the Parties agree that:
21.the Initial Consideration shall be reduced to reflect the allocation of the
Consideration set out in Clause ‎4.1 in respect of any Subsidiary for which the
relevant Conditions are not fulfilled or waived on or before the Long Stop Date;
and
22.in the event that a portion of the relevant Participating Interest in the
Namibia Portfolio Asset is pre-empted by the National Petroleum Corporation of
Namibia pursuant to the Namibia PSC and/or the Namibia JOA, the Purchaser shall
cause that its Affiliate also exercises any right of pre-emption under the
Namibia PSC and/or Namibia JOA, the amount of the Initial Consideration
allocated in respect of the relevant pre-empted Portfolio Asset shall be reduced
and borne by Shell pro rata to the Participating Interest acquired by Shell in
the relevant Portfolio Asset and the Participating Interest and the Paying
Interests in Clause ‎10.2(p) and ‎(q) shall be proportionately reduced.
Additional Consideration
19

--------------------------------------------------------------------------------



c..The Initial Consideration shall be the total consideration due and payable
under this Agreement. [***]
5.Pre-Completion Obligations
a..On and from the Execution Date, Seller shall not, while this Agreement
remains effective, discuss, actively solicit (including by keeping open or
opening any data room) accept or negotiate any offer from any other persons or
entities regarding the purchase of any of the Portfolio Assets, and will
immediately terminate, or procure the termination of, any negotiations and
discussions currently taking place in respect of any and all of the Portfolio
Assets.
b..Prior to Completion or Partial Completion as appropriate, the Parties shall
agree the form and content of the agreement to be entered into under which the
relevant Existing Subsidiary shall transfer to the relevant Subsidiary only the
relevant rights, title and interests under each of the relevant Portfolio Asset
Interest Documents and to achieve the position set out in Clauses ‎10.2(p),
‎10.2(q), Clause ‎10.2(hh), ‎10.2(kk) and ‎10.2(rr) (“Inter Affiliate Transfer
Agreement”). At Completion or Partial Completion (as appropriate) the Seller
shall deliver to the Purchaser a copy of each relevant executed Inter Affiliate
Transfer Agreement in accordance with ‎Part 1 of ‎Schedule 2 (Completion
Arrangements).
c..Subject to Clause ‎5.2 and to any applicable Laws relating to competition or
antitrust matters, the Seller shall in relation to the Portfolio Assets from the
Execution Date until Partial Completion or Completion, as applicable, and shall
procure that each member of the Company Group and each Existing Subsidiary will:
23.conduct its business in the Ordinary Course of Business in accordance with
all Laws and in substantially the same manner as in the twenty four (24) months
prior to the Execution Date (including the payment of any Tax and the submission
of any return in connection with Tax which is required to be paid or submitted
on or prior to Completion);
24.use reasonable endeavours to obtain non-Affiliated parties to each JOA and
any other non-Affiliated committee members consent, to permit the Purchaser, at
the Purchaser’s sole cost to appoint an observer to attend any material meetings
affecting the Portfolio Asset Interest Documents (including operating committee
meetings and technical committee meetings under each JOA), provided that any
such meeting shall proceed irrespective of whether such appointee is in
attendance;
25.use reasonable endeavours to obtain Governmental and Regulatory Authority
consent, to permit the Purchaser, at the Purchaser’s sole cost to appoint an
observer to attend any material meetings affecting the Portfolio Asset Interest
Documents (including any Governmental or Regulatory Authority committee meetings
under each PSC), provided that any such meeting shall proceed irrespective of
whether such appointee is in attendance;
26.to the extent necessary to permit the Purchaser to reasonably protect its
interests, rights and obligations under this Agreement, procure that Purchaser
and a reasonable number of persons authorised by it are given reasonable access
at reasonable times,
20

--------------------------------------------------------------------------------



on reasonable advance notice and at the Purchaser’s sole cost, to all Books and
Records, material documents, material information and data reasonably requested
by Purchaser relating to all material facts, matters and things in respect of
the Company Group and the Portfolio Asset Interest Documents save to the extent
that such access might be reasonably expected to result in a loss of any legal
professional privilege;
27.conduct its affairs in relation to each PSC materially in accordance with and
in compliance with the Portfolio Asset Interest Documents (including taking all
reasonable steps to ensure that the PSC is protected and maintained) and to not
agree with any person (including a Governmental or Regulatory Authority) to, or
allow, any adverse modification of, or revocation, or amendment, or suspension
of any approval, permit or consent save where required by applicable law or a
Governmental or Regulatory Authority;
28.settle all debts arising out of or related to the Portfolio Asset Interest
Documents and incurred in the Ordinary Course of Business within the applicable
periods of credit;
29.make prompt disclosure to Purchaser of all relevant information which comes
to its notice in relation to any fact or matter (whether existing on or before
the Execution Date or arising afterwards and including any omission to act)
which may constitute a breach of any Warranty or any other provision of this
Agreement or which relate to any fact matter or circumstance which will or is
reasonably likely to constitute or result in a MAC Event; and
30.maintain in force policies of insurance including in relation to the Business
and the assets of the Company Group and the Portfolio Asset Interest Documents
and operations under each in the Ordinary Course of Business and substantially
in the same manner and to the same extent as prior to the Execution Date and pay
all premia thereon and not do anything which would make any policy of insurance
void or voidable;
provided that neither the Seller nor any member of the Company Group or any
Existing Subsidiary shall be required to comply with paragraphs (b), (c) or (d)
above, where the Seller reasonably believes that doing so would lead to the
disclosure of any proprietary or commercially sensitive information relating to
the Seller or any of its Affiliates (other than information relating solely to
the Business and/or any member of the Company Group) not covered by an
obligation of confidentiality.
d..Notwithstanding Clause ‎5.3, except as may be required or permitted by this
Agreement or as may be required by any applicable law or any Governmental or
Regulatory Authority, the Seller shall not and shall procure that, no member of
the Company Group and no Existing Subsidiary in the period between the Execution
Date and the Partial Completion and/or the Completion, as applicable Date shall
do any of the following without the prior written consent of Purchaser (such
consent not to be unreasonably withheld, conditioned or delayed):
31.make any material decision in connection with or under any of the Portfolio
Asset Interest Documents including any such decisions at any operating committee
21

--------------------------------------------------------------------------------



meetings, technical committee meetings or Governmental or Regulatory Authority
meetings which is not in the Ordinary Course of Business;
32.transfer, sell, lease or otherwise dispose of the Portfolio Assets or any
part thereof to any third party, except that Company will procure that the
Existing Subsidiaries transfer the Portfolio Assets to the Subsidiaries
immediately prior to Partial Completion or Completion, as applicable;
33.except as provided in Clause ‎3.9, sell or agree to sell the Shares, the
Existing Subsidiary shares or the Subsidiary Shares (in whole or in part) to a
third party or accept any offer from a third party to purchase the Shares, the
Existing Subsidiary shares or the Subsidiary Shares (in whole or in part);
34.create, purchase, redeem, allot or issue any class of marketable security or
loan capital, or create any shares in any member of the Company Group, or give,
create or enter into any option over shares in a member of the Company Group;
35.create or grant, or agree to create or grant, any Encumbrance over the Shares
or the Subsidiary Shares or over any material assets of a member of the Company
Group or over the Portfolio Assets;
36.acquire, sell, transfer, lease, licence or dispose of any assets of any
member of the Company Group (in whole or in part);
37.in respect of any member of the Company Group only, grant any guarantees or
indemnities for the benefit of any person;
38.grant any loans by any member of the Company Group other than credit under
usual terms or write off or release any Debts;
39.voluntarily surrender, withdraw from, abandon, amend, terminate or agree to
amend or terminate any of the Portfolio Asset Interest Documents (in whole or in
part);
40.agree with any person (including a Governmental or Regulatory Authority) to,
or allow, any adverse modification of, or revocation, or amendment, or
suspension of any approval, permit or consent save where required by Law;
41.waive or agree to waive any of its rights or remedies under the Portfolio
Asset Interest Documents in so far as such rights and remedies materially affect
any of the Portfolio Asset Interest Documents;
42.in respect of any member of the Company Group only, enter into any contract,
agreement or arrangement which, once entered into, would be a Material Contract;
43.propose any scheme or plan of arrangement, reconstruction, amalgamation,
merger or demerger in respect of the Company Group or acquire shares or assets
or business in any undertaking or participate in, or terminate any participation
in, any partnership or joint venture, provided that the Subsidiaries may acquire
the Portfolio Assets from the Existing Subsidiaries immediately before Partial
Completion or Completion, as applicable, as provided in Clause ‎3.9;
22

--------------------------------------------------------------------------------



44.propose any winding-up or liquidation of any member of the Company Group or
Existing Subsidiary;
45.make any material change in the nature or organisation of the business of any
member of the Company Group;
46.discontinue, cease to operate or wind up, or resolve to do any of the
foregoing, as to all or any material part of the Business of any member of the
Company Group or Existing Subsidiary;
47.in respect of any member of the Company Group only, undertake any corporate
restructure or reorganisation except as provided in Clause ‎3.9;
48.make or permit any alterations to the constitution of any member of the
Company Group;
49.make or announce any variation to the terms and conditions of employment of
or in respect of employment of the directors or Employees or to any arrangement
with any consultants of any member of the Company Group other than in the
Ordinary Course of Business;
50.except for the local agent in the Cayman Islands, recruit, appoint, employ or
offer to appoint or employ any person with respect to any member of the Company
Group;
51.in respect of any member of the Company Group only, dismiss any Employee
other than in the Ordinary Course of Business;
52.in respect of any member of the Company Group only, incur or pay any
management charge or make any other payment in each case to any member of the
Retained Group or their Representatives;
53.institute, abandon or settle any material legal proceedings (except debt
collection in the Ordinary Course of Business) against or otherwise involving
any member of the Company Group or make any admission of material liability by
or on behalf of any member of the Company Group;
54.make, revoke or amend any Tax election or, other than as expressly required
to satisfy the Condition, settle or compromise any Tax liability or agree to an
extension or waiver of the limitation period to any Tax claim made by any Tax
Authority or grant any power of attorney with respect to Taxes or enter into any
closing agreement with respect to any Tax;
55.change any method of accounting for Tax purposes or otherwise;
56.file any amended income Tax return or other material amended Tax return;
57.determine to lift the Force Majeure in respect of the Block 10 PSC and/or the
Block 13 PSC.
e..Clause ‎5.4 does not apply in respect of and shall not operate so as to
restrict or prevent:
23

--------------------------------------------------------------------------------



58.any matter reasonably and prudently undertaken in an emergency or disaster
situation with the intention of and to the extent only of those matters strictly
required with a view to minimising any adverse effect of such situation (and of
which the Purchaser will be promptly notified in writing);
59.the completion or performance of any obligations undertaken pursuant to any
agreement Disclosed prior to the date of this Agreement and which was entered
into prior to the date of this Agreement (other than a legal or contractual
obligation incurred in breach of this Agreement);
60.any matter expressly permitted by, or necessary for performance of, this
Agreement (including, for the avoidance of doubt, the satisfaction of the
Conditions and the performance of any of the Transaction Documents or necessary
for Partial Completion or Completion);
61.any matter undertaken at the request of the Purchaser (subject to the Seller
being able to undertake such matter);
62.providing information to any Governmental or Regulatory Authority in the
Ordinary Course of Business; and
63.any matter to the extent required by applicable law.
f..It would be unreasonable for the Purchaser to withhold their consent under
Clause ‎5.4 if the consent being sought is reasonably necessary to maintain the
present status or condition of any of the Portfolio Assets of the Company Group
or Existing Subsidiary in accordance with Good and Prudent Oilfield Practice
and/or in order to comply with its obligations under the Portfolio Asset
Interest Documents as Disclosed prior to the Execution Date.
6.Not Used
7.Not Used
8.Completion
a..Completion shall take place on the Completion Date or the date of Partial
Completion (as appropriate) at the offices of the Seller in London or at such
other place as is agreed in writing by the Seller and Purchaser. Completion will
not occur any earlier than the Interim Date, unless otherwise agreed by the
Seller and the Purchaser.
b..Partial Completion may take place as provided in Clause ‎3.9.
c..The Seller shall procure that each contract with an Affiliate and any other
contract or arrangement to which a Company Group is a party (with the exception
of the Portfolio Asset Interest Documents and the relevant Inter Affiliate
Transfer Agreement) shall be terminated at Partial Completion or Completion, as
applicable.
d..At Completion or Partial Completion (as appropriate) the Seller shall do
those things listed in ‎Part 1 of ‎Schedule 2 (Completion Arrangements) and the
Purchaser shall do those things listed in ‎Part 2 of ‎Schedule 2 (Completion
Arrangements).
24

--------------------------------------------------------------------------------



e..If there is a material breach of Clause ‎8.4 and ‎Schedule 2 (Completion
Arrangements) on the Completion Date or the date of Partial Completion (as
appropriate), the Seller or, as the case may be, the Purchaser may (provided,
that the Seller or the Purchaser (as applicable) has not itself materially
breached Clause ‎8.3 and ‎Schedule 2 (Completion Arrangements):
64.defer Completion (with the provisions of this Clause ‎8 applying to
Completion as so deferred);
65.waive all or any of the requirements contained or referred to in Clause ‎8.4
of which there has been a material breach by the other Party and at its
discretion and proceed to Completion or Partial Completion (as appropriate) as
far as practicable (without limiting its rights and remedies under this
Agreement); or
66.terminate this Agreement by written notice to the other Parties, provided
that the Parties’ accrued rights and obligations under this Agreement and their
rights and obligations under the Continuing Provisions shall continue, but in
all other respects the Parties’ rights and obligations under this Agreement
shall cease.
9.Post-completion covenants
a..Following Partial Completion or Completion, as applicable, the Purchaser
undertakes to the Seller not to bring (and to procure that no other member of
the Shell Group) any action, challenge, claim or proceeding, against all Senior
Managers in respect of any action (or inaction), conduct, default or omission of
any such person prior to Completion except in the case of fraud, fraudulent
misstatement or misrepresentation or Wilful Misconduct.
b..Following Partial Completion or Completion, as applicable, the Seller will
procure that each Existing Subsidiary will provide the relevant Subsidiary
holding each Portfolio Asset:
67.within thirty (30) days with the original Books and Records maintained by the
Existing Subsidiary in relation to operations under the Portfolio Asset Interest
Documents; and
68.within five (5) Business Days with the balance remaining on the date of
Partial Completion or Completion, as applicable, in the Joint Account (as
defined in the relevant JOA) maintained by such Existing Subsidiary under the
relevant JOA.
c..Seller and Purchaser agree that, except for the liability to pay the Initial
Consideration pursuant to Clause ‎4, applying the Accruals Basis of Accounting
and subject to Partial Completion or Completion, as applicable, taking place:
69.Seller shall be liable for all Costs in respect of relating to or arising
from the relevant Participating Interest which accrue in or relate to any period
before the Economic Date and the Seller shall be entitled to all income,
receipts, rebates and any other benefits (together “Benefits”) arising out of or
relating to the relevant Participating Interest which accrue in or relate to any
period before the Economic Date under and in accordance with the relevant JOA;
70.Purchaser shall be liable for all Costs and entitled to all Benefits in
respect of, relating to or arising from the relevant Participating Interest,
which accrue in or
25

--------------------------------------------------------------------------------



relate to any period on and from the Economic Date under and in accordance with
the relevant JOA; and
71.the Parties shall make whatever adjustments and payments from one to the
other as are necessary in accordance with Clause ‎9.4 to reflect such allocation
of Costs and Benefits.
d..Following Partial Completion or Completion, as applicable, any sums to be
paid or reimbursed in accordance with Clause ‎9.3 shall be paid or reimbursed
within thirty (30) Days of receipt of any invoice therefore to the Seller’s
Designated Account or the Shell’s Designated Account (as the case may be).
e..Within a six (6) month period following the payment of the relevant invoice
in accordance with Clause ‎9.4, the Seller or the Purchaser (or the relevant
Subsidiary) at their sole cost, upon at least fifteen (15) days advance notice
in writing, shall have the right to audit the accounts and records of the Seller
or Purchaser (and/or the Existing Subsidiary) as they relate to such invoice,
including all cash calls, billings and refunds relating thereto. The Seller or
Purchaser shall provide, or procure the provision of in a timely manner: copies
of and access to such documents and information in respect of such invoice and
other items as reasonably requested, and such other reasonable assistance as the
Seller or the Purchaser (or the relevant Subsidiary) may require in relation to
such audit.
10.Seller’s warranties
a..Any Warranties that are qualified by the knowledge, belief or awareness of
the Seller or with a similar qualification as to the Seller’s knowledge, belief
or awareness, shall mean the actual knowledge, belief or awareness of that fact,
matter or circumstance of the Senior Managers or any director or officer of the
Seller or any member of the Company Group or any Existing Subsidiary (having
made all reasonable enquiries of such other Senior Managers, officers and
directors), provided, that, in the event of any breach or claim with respect to
the Warranties, such individuals shall not incur any liability under the
Agreement on the basis of their responses to such enquiry and the Seller hereby
acknowledges and agrees that it shall not be entitled to raise as a defence to a
claim by the Purchaser under any of the Transaction Documents the fact that it
had relied on information provided to it by any member of the Company Group or
any Existing Subsidiary, any Senior Manager, director, officer or employee of
any member of the Company Group or Existing Subsidiary.
b..The Seller warrants to the Purchaser as of the Execution Date and as of the
date of Partial Completion or the Completion Date, as applicable that:
Incorporation and Authority
72.The Seller is a company duly incorporated and validly existing and in good
standing under laws of the Cayman Islands and has full corporate power and
authority to carry on its business as it is now being conducted and to own the
assets it now owns and each member of the Company Group and each Existing
Subsidiary is a company duly incorporated and validly existing and in good
standing under laws of the Cayman Islands and each has full corporate power and
authority to carry on its business as it is now being conducted and to own the
assets it now owns.
26

--------------------------------------------------------------------------------



73.The Seller has full power and authority, and has received all necessary
approvals including where relevant shareholder approvals, to enter into and
perform this Agreement, to enter into and perform the other Transaction
Documents to which it is a party and all other documents executed by the Seller
which are to be delivered at Partial Completion or Completion, as applicable
(together, the “Documents”), each of which constitutes (when executed) legal,
valid and binding obligations of the Seller in accordance with its respective
terms.
74.The execution, delivery and performance by the Seller of the Documents will
not constitute a breach of any laws or regulations in any relevant jurisdiction
or result in a breach of or constitute a default under any provision of the
memorandum and articles of association of the Seller; any order, judgment or
decree of any court or Governmental or Regulatory Authority by which the Seller,
or any member of the Company Group or each Existing Subsidiary is bound; any
agreement or instrument to which the Seller or any member of the Company Group
or any Existing Subsidiary is a party or by which it is bound; or require the
consent of its shareholders.
75.The Seller and any member of the Company Group or any Existing Subsidiary are
not insolvent or unable to pay its debts within the meaning of the Insolvency
Act 1986 (or under the insolvency laws of any applicable jurisdiction) or has
stopped paying debts as they fall due. No order has been made, petition
presented or resolution passed for the winding up of the Seller or any member of
the Company Group or any Existing Subsidiary. No administrator or any receiver
or manager has been appointed by any person in respect of the Seller or any
member of the Company Group or any Existing Subsidiary or all or any of its or
their assets and no steps have been taken to initiate any such appointment and
no voluntary arrangement has been proposed. The Seller and any member of the
Company Group and any Existing Subsidiary have not become subject to any
analogous proceedings, appointments or arrangements under the laws of any
applicable jurisdiction.
Ownership of the Shares
76.The Seller is and will at the date of the Partial Completion, if it occurs
pursuant to Clause ‎3.9, or the Completion Date, if a Partial Completion does
not occur pursuant to Clause ‎3.9, be the sole legal and beneficial owner of,
and has the right to exercise all voting and other rights over, all of the
Shares. The Company is and will at the date of the Partial Completion, if it
occurs pursuant to Clause ‎3.9, or the Completion Date, if a Partial Completion
does not occur pursuant to Clause ‎3.9, be the sole legal and beneficial owner
of, and has the right to exercise all voting and other rights over, all of the
Subsidiary Shares in a Subsidiary included in the Partial Completion or
Completion. The Seller will at the Completion Date, if a Partial Completion
occurs pursuant to Clause ‎3.9, be the sole legal and beneficial owner of, and
has the right to exercise all voting and other rights over, all of the
Subsidiary Shares in a Subsidiary included in the Completion.
77.The Shares are and will at the Completion Date or date of Partial Completion
(as appropriate) constitute the entire allotted and issued share capital of the
Company and are fully paid up. The Subsidiary Shares are and will at the
Completion Date or
27

--------------------------------------------------------------------------------



date of Partial Completion (as appropriate) constitute the entire allotted and
issued share capital of the Subsidiary and are fully paid up.
78.The Shares are and will at the date of Partial Completion or Completion Date,
as applicable, be free from all Encumbrances and there is no agreement or
commitment to give or create any Encumbrance over or affecting the Shares and no
claim has been made by any person to be entitled to any such Encumbrance. The
Subsidiary Shares are and will at the date of Partial Completion or Completion
Date, as applicable, be free from all Encumbrances and there is no agreement or
commitment to give or create any Encumbrance over or affecting the Subsidiary
Shares and no claim has been made by any person to be entitled to any such
Encumbrance.
79.There are and will be no agreements or commitments outstanding which call for
the issue of any shares, loan stock or debentures in or other securities of any
member of the Company Group or accord to any person the right to call for the
issue of any such shares, loan stock, debentures or other securities.
80.No notices have been received by any of the Seller or any member of the
Company Group or any Existing Subsidiary and so far as the Seller is aware no
steps have been taken in relation to any expropriation, nationalisation or
dilution or similar of the share capital of any member of the Company Group or
any Existing Subsidiary or the PSCs or JOAs.
Corporate and business
81.The information relating to the Company Group set out in ‎Schedule 1 (Details
of the Company Group) is true and accurate in all respects.
82.Save as set out in ‎Schedule 1 (Details of the Group), at the date of Partial
Completion or the Completion Date, as applicable, no member of the Company has
any subsidiary undertakings branch, agency, division, permanent establishment or
any interest in the shares or other capital of any entity, other than, in the
case of the Company, the Subsidiaries.
83.The copies of the constitutional documents of each member of the Company
Group, the Portfolio Asset Interest Documents and, so far as the Seller is
aware, the minutes of the relevant operating committee, technical committee
meetings or Governmental or Regulatory Authority meetings (excluding any
attachments, annexes or schedules thereto) included in the Data Room Documents
are true and complete copies of the originals of such documents.
84.The books, registers and records (including all accounting records) of each
member of the Company Group are in all material respects complete and accurate
and up to date in accordance with applicable laws and are maintained and
retained in accordance and for the period required by applicable laws. All such
books, registers and records and other necessary documents and records relating
to its affairs are in the possession or under the direct control, and subject to
the unrestricted access, of the relevant member of the Company Group. So far as
the Seller is aware, no member of the Company Group has received any application
for rectification of any of its registers, including the register of members.
28

--------------------------------------------------------------------------------



85.There is no power of attorney given by any member of the Company Group in
force and no outstanding authority by which any person may enter into an
agreement, arrangement or obligation to do anything on behalf of any member of
the Company Group (other than any authority of its directors, branch manager and
certain legal representatives to act in the ordinary and usual course of their
duties).
86.No member of the Company Group is subject to any actual or contingent
liability arising out of or in connection with any production sharing contract
or equivalent arrangement (other than the PSC) to which it has been a party or
in which it has held an interest.
Asset and title to the PSCs and JOAs
87.The relevant member of the Company Group on the date of the Partial
Completion or the Completion Date as applicable, is the holder of the stated
equity participating interest in the relevant PSC, which is burdened by the
stated paying working interest in the PSC, but otherwise free from any
Encumbrances (other than the rights in the PSC in favour of the Government or
the national oil company according to the terms of the PSC and applicable laws):

PSCParticipating
InterestPaying InterestNamibia PSC45%50.0%Block 6 PSC25%27.77778%Block 10
PSC35%41.18%Block 11 PSC35%41.17647%Block 13 PSC35%41.18%Suriname
PSC33.33%33.33%

88.The relevant member of the Company Group on the date of Partial Completion or
the Completion Date, as applicable, is the holder of the legal and beneficial
interest in and under the JOAs, such part being the percentage interest in
respect of each JOA stated below and is free from any Encumbrances (other than
the rights in the JOA in favour of the other parties to the JOA according to the
terms of the JOA and applicable laws):

JOAParticipating
InterestPaying InterestNamibia JOA45%50.0%Block 6 JOA25%27.77778%Block 10
JOA35%41.18%Block 11 JOA35%41.17647%Block 13 JOA35%41.18%Suriname
JOA33.33%33.33%

89.So far as the Seller is aware, the PSCs and the JOAs are valid and in full
force and effect.
90.No member of the Company Group or Existing Subsidiary is or, has in the past
been in or has committed any default or breach of any material terms or
conditions of any of the Portfolio Asset Interest Documents and no event has
occurred, or failed to
29

--------------------------------------------------------------------------------



occur or is subsisting which constitutes, or with the giving of notice or lapse
of time or both, would constitute, a material breach or default of any of the
Portfolio Asset Interest Documents by any member of the Company Group or any
Subsidiary.
91.So far as the Seller is aware, no other party to any of the Portfolio Asset
Interest Documents is in default or in breach of any material terms or
conditions of the relevant Interest Document and so far as the Seller is aware,
no event has occurred or failed to occur which constitutes, or with the giving
of notice or lapse of time or both, would constitute, a material breach or
default of the Portfolio Asset Interest Documents by any other party to it.
92.So far as the Seller is aware, each member of the Company Group and each
Existing Subsidiary has paid all fees and charges imposed by any applicable
Governmental or Regulatory Authority, which have become due and payable with
respect to any of the Portfolio Asset Interest Documents.
93.No member of the Company Group or any Existing Subsidiary has received any
written notification from any applicable Governmental or Regulatory Authority
that any investigation or inquiry is being or has been conducted by any such
Governmental or Regulatory Authorities in respect of violations of Environmental
Law in relation to the Portfolio Asset Interest Documents.
94.Each PSC, together with applicable laws, contains the entirety of the
obligation of the relevant member of the Company Group or the Existing
Subsidiary to the Governmental or Regulatory Authorities, and no other
understanding or agreement exists between the relevant member of the Company
Group or the Existing Subsidiary and the Governmental or Regulatory Authorities
in relation to the subject matter of the PSC.
95.No notice has been given to any member of the Company Group or Existing
Subsidiary, and so far as the Seller is aware, any other party of any the
Portfolio Asset Interest Documents, by the Governmental or Regulatory Authority
to cancel, revoke or materially amend the Portfolio Asset Interest Documents or
any of them;
96.No PSC is in the course of being surrendered in whole or in part and, so far
as the Seller is aware, there is no proposal to do so;
97.A member of the Company Group or any Existing Subsidiary has not given any
notice of withdrawal from any of the Portfolio Asset Interest Documents;
98.So far as the Seller is aware, none of the current parties of the Portfolio
Asset Interest Documents have given any written notice of withdrawal which is
still current;
99.In relation to the Portfolio Asset Interest Documents, no vote to remove an
Operator has been passed, no formal written proposal has been made to remove an
Operator and so far as the Seller is aware, no order by a Governmental or
Regulatory Authority has been issued, or threatened in writing to remove an
Operator, nor are any of the foregoing pending and, so far as the Seller is
aware, no Operator has
30

--------------------------------------------------------------------------------



submitted a notice of resignation in respect of any of the Portfolio Asset
Interest Documents.
100.So far as the Seller is aware, the Operator is not in breach of any of the
Portfolio Asset Interest Documents such as would permit the other parties to
such to remove it as Operator.
101.Save as Disclosed in respect of Block 10 of the STP PSCs and Block 13 of the
STP PSCs, all accrued obligations and liabilities imposed by the PSCs, including
the work obligations arising from the PSCs, have been duly fulfilled and
discharged and there is no outstanding work obligation to be fulfilled under the
PSCs or any of them.
102.No notice has been given by the grantor of any of the PSCs (including any
Governmental or Regulatory Authority) to any member of the Company Group or
Existing Subsidiary of any intention to require further work of a material
nature to be conducted.
103.Each Subsidiary or Existing Subsidiary is entitled to vote at all meetings
of operating and other committees established in connection with each JOA to
which it is a party, and is entitled to cast votes in proportion to its
Participating Interest.
104.Save as Disclosed, there are no outstanding guarantees or indemnities given
by any member of the Company Group in favour of any Governmental or Regulatory
Authority under any of the PSCs or JOAs.
Material assets
105.The material assets, constituting Joint Property (as defined in the relevant
JOA) (other than trading stock disposed of in the Ordinary Course of Business)
acquired by any Existing Subsidiary will be transferred to the relevant member
of the Company Group prior to the date of Partial Completion or the Completion
Date, as applicable, and on the date of Partial Completion or the Completion
Date, as applicable, and such Joint Property and all other material assets owned
by the Company Group are on the date of Partial Completion or the Completion
Date, as applicable, the absolute property of the relevant member of the Company
Group (save to the extent provided under the relevant PSC), are free from any
Encumbrance and are in the possession or under the control of the relevant
member of the Company Group.
106.No member of the Company Group has any Encumbrances subsisting over the
whole or any part of its present or future revenues or material assets.
107.All such material assets owned by any member of the Company Group are not
the subject of any leasing, hiring or hire purchase agreement or agreement for
payment on deferred terms or assignment or factoring or other similar agreement.
Any reference to “assets” in ‎(hh) and ‎(jj) shall not include any assets
constituting the participating interest in the relevant PSC or JOA.
31

--------------------------------------------------------------------------------



Debt
108.Save as Disclosed, each member of the Company Group has no Debt and are not
party to nor bound by any agreement relating to Debt. On the Completion Date or
date of Partial Completion (as appropriate), no member of the Company Group will
have any Debt whatsoever nor be party to nor be bound by any agreement relating
to Debt;
Material Disputes
109.Save as Disclosed, no member of the Company Group is a plaintiff nor, so far
as the Seller is aware, a defendant in or otherwise a party to any litigation,
arbitration, or administrative proceedings of a material nature;
110.Save as Disclosed, no member of the Company Group has received any written
notification of any material dispute which in the reasonable opinion of the
Seller is likely to give rise to any such litigation, arbitration or
administrative proceedings as are referred to in ‎(ll) above.
Compliance with Laws
111.So far as the Seller is aware, each member of the Company Group and each
Existing Subsidiary has carried on, and is carrying on, the Business (including,
in the case of each Subsidiary or Existing Subsidiary, as Operator or
non-operator, as applicable, and in relation to the ownership of the
Participating Interest in the relevant Interest Document) in compliance in all
material respects with applicable laws, and holds (and is in compliance with)
all material authorisations, permissions, licences, permits, consents and
approvals from and agreements with any Governmental or Regulatory Authority
required under applicable law in relation to its acting as Operator or non-
operator, as applicable, the conduct of the Business and operations and the
ownership of the Participating Interest in the relevant Interest Document.
112.Save as Disclosed, there is no ongoing disagreement in writing between any
member of the Company Group or Existing Subsidiary and any Governmental or
Regulatory Authority in relation to cost recovery in respect of a material
amount, no Governmental or Regulatory Authority has indicated in writing to any
member of the Company Group or Existing Subsidiary that any material sums
incurred in relation to operations under a PSC are not capable of being cost
recovered; and no written request for an official audit, review or investigation
in relation to cost recovery has been received by any member of the Company
Group or Existing Subsidiary from any Governmental or Regulatory Authority.
113.None of the Seller, any member of the Company Group or any member of the
Retained Group nor any of their respective Representatives acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement and other Transaction Documents is or will be at the Completion Date:
in violation of any Sanctions Laws and Regulations; a Designated Person or
otherwise the target of Sanctions Laws and Regulations; involved in any
transactions directly or indirectly, relating to or with entities located in
countries subject to U.S. economic
32

--------------------------------------------------------------------------------



sanctions; engaged in dealings in or with any property or interest in property
blocked pursuant to any Sanctions Laws and Regulations.
Contracts
114.Save in respect of the Transitional Operator Services Agreements, there is
no outstanding amount which is due and payable under any agreement to which any
member of the Company Group is a party.
115.Save in respect of the Transitional Operator Services Agreements and the
Portfolio Asset Interest Documents, there are no agreements, contracts or
arrangements to which any member of the Company Group is a party, including any
contracts with affiliates, area of mutual interest agreements, joint bidding
agreements, guarantees, indemnities credit support or suretyship.
Environment, Health and Safety
116.Each Subsidiary and Existing Subsidiary, which serves as Operator, complies
and has at all times prior to the date of this Agreement complied in all
material respects with Environmental Law in the country of the Portfolio Asset
Interest Document;
117.So far as the Seller is aware, no Subsidiary or Existing Subsidiary, which
serves as Operator, has received prior to the date of this Agreement a written
complaint or a notice alleging a material breach of, or a material liability
under, Environmental Law in the country of the Portfolio Asset Interest
Document.
118.So far as the Seller is aware, each Subsidiary or Existing Subsidiary, which
serves as Operator, has obtained and complied, in all material respects with
each material Environmental permit required to carry on the Business and its
operations under the Portfolio Asset Interest Document.
119.So far as the Seller is aware, each member of the Company Group and Existing
Subsidiary has complied in all material respects with its obligations under
Health and Safety Law in respect of its own operations regarding the Portfolio
Asset Interest Documents, and has not committed any material breach of any
Health and Safety Law in respect of its own operations regarding the Portfolio
Asset Interest Documents.
120.No member of the Company Group or Existing Subsidiary has received any
written notice that it is in violation of any Health and Safety Law in respect
of its own operations regarding the Portfolio Asset Interest Documents.
Employees
[***]
    There are no post-employment liabilities regarding existing or former
Employees of the Company Group and/or their respective dependants.
33

--------------------------------------------------------------------------------



121.So far as the Seller is aware, each member of the Company Group has funded
all reserves required by local labour laws in respect of end of service
severance payments, retirement funds and other benefit plans and programs.
Tax
122.For all periods up to the Partial Completion or the Completion, as
applicable, each member of the Company Group and each Existing Subsidiary has
complied, in all jurisdictions, in all material respects with all statutory
provisions, rules, regulations, orders and directions required of it under any
Tax Statute or otherwise required by law, and all Tax Records which relate to
periods commencing up to the Partial Completion or Completion, as applicable,
remain at the date of this Agreement complete, correct and accurate in all
material respects.
123.Each member of the Company Group and each Existing Subsidiary has complied
in all material respects with all statutory provisions, rules, regulations,
orders and directions required of it in relation to records, invoices and other
information required to be kept in relation to Tax.
124.For all periods up to Partial Completion or Completion, as applicable, each
member of the Company Group and Existing Subsidiary has duly and timely paid all
Tax and (including where required by way of deduction or withholding and
including any requirement to account for such deducted or withheld Tax) for
which it is liable and no member of the Company Group or Existing Subsidiary is
liable, nor has for all periods up to Completion been liable, to pay any
interest, fine or other penalty in connection with Tax.
125.For all periods up to Partial Completion or Completion, as applicable, no
member of the Company Group or Existing Subsidiary has been involved in any
transaction outside the Ordinary Course of Business which has given or may give
rise to a liability to Tax (or would have given or might give rise to such a Tax
liability but for the availability of any Tax relief).
126.There has been no change to the approach taken by any member of the Company
Group to matters relating to Tax as compared to any positions taken in any Tax
returns which have been filed prior to the Economic Date.
127.For all periods up to the Partial Completion or Completion Date, as
applicable, no member of the Company Group or Existing Subsidiary has been or is
involved in any material dispute with any Tax Authority, and no member of the
Company Group or Existing Subsidiary is the subject of any enquiry with any Tax
Authority concerning any matter other than routine enquiries of a minor nature
and the Seller is not aware of any circumstances which would or would be likely
to give rise to such a dispute or enquiry.
128.The Company is incorporated, and has its registered office, in the Cayman
Islands. No Tax Authority in any jurisdiction considers the Company is resident
for Tax purposes in or has a permanent establishment in its jurisdiction. The
Company is tax-exempted in the Cayman Islands.
34

--------------------------------------------------------------------------------



129.Each Subsidiary and Existing Subsidiary is incorporated, and has its
registered office, in the Cayman Islands. No Tax Authority in any jurisdiction
considers that a Subsidiary or Existing Subsidiary is resident for Tax purposes
in or has a permanent establishment in its jurisdiction other than being
registered for all relevant Taxes as follows: (1) KE Namibia Company and the
Existing Namibia Subsidiary in the Republic of Namibia; (2) KE STP Company and
the Existing STP Subsidiary in Democratic Republic of Sao Tome and Principe; and
(3) KE Suriname Company and the Existing Suriname Subsidiary in the Republic of
Suriname. Each Subsidiary is tax-exempted in the Cayman Islands.
130.Prior to Completion or Partial Completion as appropriate, all transactions
entered into by each member of the Company Group and Existing Subsidiary have
been entered into on an arm’s length basis and the consideration (if any) which
has been charged, received or paid by the relevant member of the Company Group
or Existing Subsidiary on all transactions entered into by it prior to the
Completion Date has been equal to the consideration which would have been
expected to be charged, received or paid between independent persons dealings at
arm’s length.
131.No member of the Company Group or Existing Subsidiary is or has been party
to any scheme, arrangement, transaction or series of transactions the main
purpose, or one of the main purposes of which, was the avoidance of Tax which
was either entered into prior to Partial Completion or Completion, as applicable
or otherwise has effect for any period after the Economic Date.
132.No member of the Company Group is bound by or party to any Tax sharing or
Tax allocation agreement.
133.So far as the Seller is aware, no transaction, act, omission or event has
occurred in consequence of which any member of the Company Group or Existing
Subsidiary is or may be held liable for any Tax (including under an indemnity)
which Tax is primarily or directly chargeable against or attributable to any
person other than any of the members of the Company Group or Existing
Subsidiary, whether such liability arises as a result of the operation of law or
any agreement entered into by any of the member of the Company Group or Existing
Subsidiary.
c..The Seller acknowledges that the Purchaser has entered into or procured that
its Affiliates have entered into this Agreement and the Transaction Documents to
which it is a party on the basis of and in reliance upon the Warranties.
d..The Purchaser acknowledges and confirms, that it does not rely on and has not
been induced to enter into this Agreement on the basis of any warranties,
representations, covenants, undertakings, indemnities or other statements
whatsoever other than those made under this Agreement. In particular, no
warranty, representation, covenant, undertaking, indemnity or other statement
has been given (expressly or impliedly) in respect of, and the Purchaser
acknowledges that it has had an adequate opportunity to review, agrees to hold
the Retained Group harmless and is solely responsible for forming its own
opinion as to:
134.the amount, quality or deliverability of hydrocarbons attributable to any
asset of any member of the Company Group;
35

--------------------------------------------------------------------------------



135.any geological, geophysical, engineering, economic or other interpretations,
forecasts or evaluations;
136.any forecast of expenditures, budgets or financial projections (including
any projections as to the future profitability or future value of any member of
the Company Group);
137.any geological formation, drilling prospect or hydrocarbon reserves;
138.the repair, condition, working order, fitness for purpose or future
performance or capability of any property, plant or equipment forming part of or
relating to the assets of any member of the Company Group; and
139.the future performance of any member of the Company Group (including
revenues and costs); and
140.none of the Seller, any member of the Company Group, any member of the
Retained Group nor any of their Representatives have given any such warranties,
representations, covenants, undertakings, indemnities or other statements.
e..Nothing in Clause ‎10.4 shall limit the Warranties given by the Seller or the
standard of disclosure required to limit the Seller’s liability in respect
thereof under ‎Schedule 3 (Seller’s Limitations on Liability).
f..Each of the Warranties (subject to Clause ‎11 (Seller’s limitations on
liability) and ‎Schedule 3 (Seller’s Limitations on Liability) below) shall be
construed as a separate and independent warranty and shall not be limited or
restricted by reference to or inference from the terms of any of the other
Warranties.
g..The Purchaser agrees and undertakes that (in the absence of fraud, fraudulent
misstatement or misrepresentation, or Wilful Misconduct) it has no rights
against and shall not make any claim against any Representative of any member of
the Retained Group or any member of the Company Group on whom it may have relied
before agreeing to any term of any of the Transaction Documents.
11.Seller’s limitations on liability
The liability of the Seller in respect of Warranty Claims shall be limited as
provided in ‎Schedule 3 (Seller’s Limitations on Liability).
12.Purchaser’s warranties and undertakings
a..The Purchaser warrants to the Seller on the Execution Date and on the
Completion Date or the Partial Completion Date as (appropriate) (in respect of
itself only) that:
141.it is a company duly incorporated and organised and validly existing under
the laws of The Netherlands.
36

--------------------------------------------------------------------------------



142.it has the requisite power and authority, and has received all necessary
approvals, to enter into and perform its obligations under this Agreement and
the other Transaction Documents to which it is party;
143.its obligations under this Agreement and the other Transaction Documents
will when delivered constitute binding obligations of it in accordance with
their respective terms except as enforceability may be limited by bankruptcy,
insolvency, reorganisation, moratorium or other laws affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
at law or in equity);
144.the execution and delivery of, and the performance by it of its obligations
under, this Agreement and the other Transaction Documents will not: result in a
material breach of any provision of the constitutional documents of it; result
in a material breach of, or constitute a default under, any instrument to which
it is a party or by which it is bound; so far as it is aware, result in a
material breach of any order, judgment or decree of any court or governmental
agency to which it is a party or by which it is bound; or require the consent of
its shareholders;
145.no order has been made, petition presented or resolution passed for the
winding up of it. No administrator nor any receiver or manager has been
appointed by any person in respect of it or all or any of its assets and, so far
as it is aware, no steps have been taken to initiate any such appointment and no
voluntary arrangement has been proposed. It has not become subject to any
analogous proceedings, appointments or arrangements under the laws of any
applicable jurisdiction;
146.it has and will have at Partial Completion or Completion, as applicable
immediately available on an unconditional basis (subject only to Partial
Completion or Completion, as applicable) the cash resources required to meet in
full its obligations under the Transaction Documents;
147.none of it, nor any of its respective Representatives acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement and other Transaction Documents is or will be at the Completion Date:
in violation of any Sanctions Laws and Regulations; a Designated Person or
otherwise the target of Sanctions Laws and Regulations; involved in any
transactions directly or indirectly, relating to or with entities located in
countries subject to U.S. economic sanctions; or engaged in dealings in or with
any property or interest in property blocked pursuant to any Sanctions Laws and
Regulations; and
148.none of it, nor any of its Representatives acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement and
other Transaction Documents: will following Partial Completion or Completion, as
applicable, permit the Company to engage in any transactions with or relating to
countries or persons subject to Sanctions Laws and Regulations; and none of the
proceeds used in connection with the acquisition of the Shares in the Company
will be derived from or in any way related directly or indirectly to business
with countries or persons subject to Sanctions Laws and Regulations.
37

--------------------------------------------------------------------------------



b..The Purchaser shall at its own cost procure that no later than six (6) months
following Completion:
149.no member of the Shell Group shall use “Kosmos Energy” or any other mark,
logo, name, symbol or design which, in the opinion of the Seller acting
reasonably, is capable of being confused with Kosmos Energy; and
150.all references to any member of the Retained Group wherever and however any
such reference is made by the Shell Group in connection with the Business are
removed,
and the Purchaser shall use reasonable endeavours to procure that, in the event
of any sale of the whole or any part of the Shares or Subsidiary Shares to any
third party within six (6) months following Completion, any successor in such
title shall enter into equivalent undertakings in respect of the Retained Group.
13.Environmental indemnity
a..Subject to Completion or Partial Completion occurring (as appropriate), and
other than as set out in Clauses ‎13.2 and ‎13.3, the Purchaser agree that no
member of the Retained Group shall have any liability to the Purchaser or any
member of the Company Group in respect of any Environmental Liabilities of
whatsoever nature and howsoever arising whether before, on or after the Economic
Date to the extent that Completion or Partial Completion has occurred in
relation to the relevant Portfolio Assets.
b..Subject to Completion or Partial Completion occurring (as appropriate), the
Seller hereby indemnifies the Purchaser against any and all Losses suffered or
incurred by it and in respect of any Claims arising out of, relating to or
attributable to any breach of any of the Environmental Warranties to the extent
that Completion or Partial Completion has occurred in relation to the relevant
Portfolio Asset.
c..Notwithstanding the provisions of Clauses ‎13.1 and ‎13.2, the Purchaser, and
each member of the Shell Group shall have no liability in respect of, and the
Seller shall hold harmless, defend and indemnify the Purchaser and each member
of the Shell Group from and against any Claims in respect of any and all
Environment Liabilities arising out of or in connection with the [***] of
whatsoever nature and howsoever arising whether before, on or after the
Execution Date, by whomsoever caused and whether or not arising due to the
negligence or breach of duty (statutory or otherwise) of the Purchaser and each
member of the Shell Group or any of them. The foregoing indemnity set out in
this Clause ‎13.3 shall automatically cease to have effect in the event and from
the date, that any of the parties to the [***] in their capacity as Contractor
under the [***], re-enters, deepens or sidetracks the [***].
14.Termination
a..This Agreement shall terminate and, subject to Clause ‎14.4, each Party’s
rights and obligations shall cease to have force and effect from such
termination if at any time prior to Completion the Purchaser gives written
notice of termination to the Seller following:
151.the Seller making a material decision or failing to procure a member of the
Company Group and/or Existing Subsidiary from making a material decision, in
38

--------------------------------------------------------------------------------



connection with or under any of the Portfolio Asset Interest Documents which is
not in the Ordinary Course of Business and is contrary to the stated position of
the Purchaser on a material decision on which the Purchaser has the right to
consent and such consent has not having been given by the Purchaser;
152.a breach by the Seller of any of the Fundamental Warranties in which case
this Agreement shall terminate with immediate effect on the date set out in the
notice;
153.the occurrence of a MAC Event; or
154.any insolvency, bankruptcy, liquidation, administration, winding up,
incapacity (or similar proceedings) in respect of any member of the Company
Group, any Existing Subsidiary or the Seller.
b..The Seller may terminate this Agreement in the event of any insolvency,
bankruptcy, liquidation, administration, winding up, incapacity (or similar
proceedings) of the Purchaser.
c..Save for the Parties’ express right to terminate in this Clause ‎14.3 and
Clauses ‎3.11 (Condition), ‎8.4(c) (Completion) and ‎16.5 (Mutual Warranties),
the Parties shall not be entitled to rescind or terminate this Agreement,
whether before or after Completion. Nothing in this Clause ‎14.3 shall operate
to limit or exclude any liability for fraud, fraudulent misstatement or
misrepresentation. or Wilful Misconduct.
d..If this Agreement is terminated by a Party in accordance with:
155.Clause ‎3.11 (Condition);
156.Clause ‎8.4(c) (Completion);
157.Clause ‎14.1 (Termination); or
158.Clause ‎16.5 (Mutual Warranties),
then:
xiii.if such termination occurs before Partial Completion or, if Partial
Completion does not occur, before Completion, the rights and obligations of the
Parties under this Agreement shall cease immediately, save in respect to the
respective rights and liabilities of each of the Parties accrued prior to such
termination and their rights and obligations under the Continuing Provisions; or
xiv.if such termination occurs after Partial Completion the rights and
obligations of the Parties remaining under this Agreement shall cease
immediately, save in respect to the respective rights and liabilities of each of
the Parties with respect to the Subsidiary(ies) subject to the Partial
Completion and/or in respect to the respective other rights and liabilities of
each of the Parties accrued prior to such termination and their rights and
obligations under the Continuing Provisions.
39

--------------------------------------------------------------------------------



15.Tax on Transaction and Historical Taxes
a..Notwithstanding any provisions to the contrary in this Agreement:
159.Seller shall bear all transfer Taxes, any registration, documentary or stamp
taxes, value added taxes and any notarial or recording fees and expenses
incurred and imposed on, or with respect to, the transfers or transactions
contemplated in this Agreement (including the Inter Affiliate Agreements)
regardless of whether the Seller, the Purchaser or any member of the Company
Group is individually or jointly liable for such Taxes under applicable Law or
otherwise;
160.Seller shall bear and be liable for any income, capital, real property
transfer or gain, gross margin, franchise or gross receipts or indirect transfer
capital gain taxes or any other indirect taxes including value added taxes which
may arise, in any jurisdiction, as a result of the transactions contemplated in
this Agreement (including the Inter Affiliate Agreements), including any such
Taxes levied against or recoverable from Purchaser or any member of the Company
Group.
b..Seller in addition, shall indemnify, defend and hold the Purchaser and its
Affiliates harmless from any Tax liability of any member of the Company Group
which arises:
161.in consequence of an event, act, transaction or omissions occurring on or
before Partial Completion or Completion, as applicable; or
162.in respect of or by reference to any income, profits or gains which were
earned, accrued or received on or before Partial Completion or Completion, as
applicable, or in respect of a period ending on or before Partial Completion or
Completion, as applicable;
but only to the extent that such liability has not been paid or discharged on or
before Partial Completion or Completion, as applicable.
c..The Seller shall not be liable for any Claim under Clause ‎15.2 unless
written notice containing full details of such Claim is given by or on behalf of
the Purchaser to the Seller by no later than seven (7) years or such later
period as provided under applicable law from the date of Partial Completion or
Completion Date, as applicable and the Seller shall pay the amount referred to
in such written notice to the Purchaser within thirty (30) days after the date
of the notice.
d..In the event the Seller or one of its Affiliates is required by a
Governmental or Regulatory Authority to pay value added taxes on the Inter
Affiliate Transfer Agreements, Seller or its Affiliate shall issue a valid value
added tax invoice to the relevant Subsidiary and shall provide evidence to
Purchaser that the value added tax has been paid. If Purchaser or one of its
Affiliates is entitled to and actually recovers all or a portion of such value
added taxes, Purchaser shall reimburse or procure that its Affiliate shall
reimburse, the Seller the amount of value added taxes actually recovered.
40

--------------------------------------------------------------------------------



16.Mutual warranties
a..The Parties make the following warranties to each other as of the date of
this Agreement and the date of Partial Completion or the Completion Date, as
applicable:
163.Each Party warrants that in connection with this Agreement and the
Agreement’s subject matter (and in the case of the Seller, in connection with
the Portfolio Asset Interest Documents, the Seller’s and its Affiliates, its
Associated Persons, its directors, officers, employees, agents, or consultants,
or any other person acting for, or on behalf of the Party or its Affiliates
activities in the Republic of Namibia, Democratic Republic of Sao Tome and
Principe and the Republic of Suriname, and the activities of any member of the
Company Group), except as otherwise Disclosed and except as set forth in
subsection ‎(a)‎(iii) below, directly or indirectly:
xv.have not violated or committed any act that would constitute a violation of,
or an offence under, any Anti-Bribery Laws or Sanctions Laws and Regulations,
irrespective of whether the Anti-Bribery Laws or Sanctions Laws and Regulations
apply;
xvi.have not paid, offered, promised, or authorised the payment, directly or
indirectly, of any monies or anything of value to any person for the purpose of
improperly influencing any act or decision by that person, or by a Government
Official, to obtain, retain, or direct business or to secure an improper
advantage;
xvii.have not, to the knowledge of the Party, been the subject of any actual,
pending or threatened, legal, administrative, arbitral or other proceeding,
claim, suit, inquiry, or action against, or government investigation in
connection with any Anti-Bribery Laws or Sanctions Laws and Regulations in or
concerning any jurisdiction, whether or not relating to operations or activities
in the Republic of Namibia, Democratic Republic of Sao Tome and Principe and the
Republic of Suriname, nor, so far as the Party is aware, are there any
circumstances likely to give rise to any such investigation, inquiry or
proceeding in or concerning activities or operations in the Republic of Namibia,
Democratic Republic of Sao Tome and Principe and the Republic of Suriname; or
xviii.have no injunction, order, judgment, ruling, or decree against them by or
before any government in connection with any Anti-Bribery Laws or Sanctions Laws
or Regulations.
164.In connection with the Agreement, each Party warrants and undertakes that
it, its Affiliates, its directors, officers, employees, agents or consultants,
and any other person acting for, or on behalf of, such Party, directly or
indirectly shall not violate any Anti- Bribery Law or Sanctions Law or
Regulation, or engage any act, practice, or conduct that would constitute a
violation of, or an offence under, the Anti-Bribery Laws or Sanctions Laws and
Regulations, as if those laws applied to it.
41

--------------------------------------------------------------------------------



b..Each Party shall defend, indemnify and hold the other Party and its
Affiliates harmless from and against any and all Claims and Losses (including
all Losses, suffered or incurred in investigating, settling or disputing any
such action (actual or potential) and/or the reasonable costs of obtaining
advice as to any such action (actual or potential)) which the other Party or its
Affiliates may suffer or incur or which may be brought against it in any
jurisdiction arising, out of, in respect of, or in connection with any breach by
a Party, its Affiliates, or their directors, officers or employees of the
warranties and undertakings under this Clause ‎16.
c..Notwithstanding anything in this Agreement to the contrary, no provision
shall be interpreted or applied so as to require any Party to do, or refrain
from doing, anything which would constitute a violation of any law or regulation
applicable to such Party.
d..For the term of this Agreement and for a period of five (5) years thereafter,
each Party shall reasonably cooperate in good faith with any reasonable request
of any other Party to be entitled to review relevant documentation, and further
each Party agrees to encourage its representatives, management and/or staff to
engage in interviews at the request of any other Party, in order to verify
compliance with the terms of this Clause ‎16 and the requirements of the
Anti-Bribery Laws or Sanctions Laws and Regulations. Each Party shall cooperate
fully and in good faith in any such audit or investigation conducted by another
Party in relation to compliance with this Clause ‎16 and the Anti-Bribery Laws
and Sanctions Laws and Regulations.
e..Notwithstanding anything in this Agreement to the contrary, each Party shall
have the right to suspend or terminate this Agreement and any payments hereunder
if the other Party has failed to comply with any of the terms of Clause ‎16.1(a)
and/or Clause ‎16.1(b).
17.Withholding
a..Any payments made or due from a Party (the “Payer”) under this Agreement
shall be effected by the Payer without any deduction or withholding of any Tax
unless required by law. In the event that the Payer is obliged to deduct or
withhold any such Tax under applicable law when effecting any such payment, the
Payer shall:
165.make the deduction or withholding and account to the relevant Tax Authority
for the amount deducted or withheld within the time allowed and in the minimum
amount required by law and promptly provide the Party receiving the relevant
payment (the “Payee”) with evidence reasonably satisfactory to the Payee that it
has done so; and
166.(other than where the relevant payment is, or is in respect, of the
Consideration including any additional consideration, if any, that may be due
and payable in accordance with the terms of the Portfolio Agreement) increase
the amount payable to the Payee to the extent necessary to ensure that after
making the required deduction or withholding the Payee receives the payment in
the amount it would have received had the Payer had no obligation to make the
required deduction or withholding.
42

--------------------------------------------------------------------------------



b..The Payer covenants to pay to the Payee on demand an amount equal to any
Losses incurred or suffered by the Payee as a result of any failure by the Payer
to comply with its obligations under Clause ‎17.1(a).
18.Access
a..The Purchaser shall make available to the Seller copies of any Books and
Records of the Company Group (or, if practicable, the relevant parts of those
Books and Records) which are reasonably required by the Seller for the purpose
of dealing with its Tax or accounting affairs and/or any proceeding, enquiry,
audit or investigation of any judicial or Governmental or Regulatory Authority
and, accordingly, the Purchaser shall, upon being given reasonable notice by the
Seller and subject to the Seller giving such undertaking as to confidentiality
as the Purchaser shall reasonably require, procure that such Books and Records
are made available to the Seller and its Representatives for inspection (during
Working Hours) and copying (at the Seller’s expense) for and only to the extent
necessary for such purpose and for a period of five (5) years from Completion.
b..The Seller shall make available to the Purchaser copies of any Books and
Records of members of the Retained Group (or, if practicable, the relevant parts
of those Books and Records) which are reasonably required by the Purchaser for
the purpose of dealing with its Tax or accounting affairs and/or any proceeding,
enquiry, audit or investigation of any judicial or Governmental or Regulatory
Authority and, accordingly, the Seller shall, upon being given reasonable notice
by the Purchaser and subject to the Purchaser giving such undertaking as to
confidentiality as the Seller shall reasonably require, procure that such Books
and Records are made available to the Purchaser and their Representatives for
inspection (during Working Hours) and copying (at the Purchaser’ expense) for
and only to the extent necessary for such purpose and for a period of five (5)
years from Completion.
c..In the event that any proceeding, enquiry, audit or investigation of any
judicial or Governmental or Regulatory Authority is pending at the time of
expiry of the period of five (5) years from Completion, or if at such time the
Seller or the Purchaser (as applicable) is in the process of using any Books and
Records in connection with satisfying applicable laws or regulations, the Seller
or the Purchaser (as applicable) shall be entitled to continuing access to the
Books and Records on the same terms as provided in Clauses ‎18.1 and ‎18.2 for a
further period until completion of the relevant enquiry, investigation or other
event.
19.Effect of completion
Any provision of the Transaction Documents which is capable of being performed
after, but which has not been performed at or before Partial Completion or
Completion, as applicable, shall remain in full force and effect notwithstanding
Partial Completion or Completion, as applicable.
20.Assurance
a..The Purchaser, for itself and its successors and assigns, covenants that, at
any time and from time to time on or after Completion, it and they will execute
and deliver all such instruments of assumption and acknowledgements or take such
other action as the Seller may reasonably request in order to give full effect
to this Agreement and the Transaction Documents.
43

--------------------------------------------------------------------------------



b..The Seller, for itself and its successors and assigns, covenants that, at any
time and from time to time on or after Completion, it and they will execute and
deliver all such instruments of assumption and acknowledgements or take such
other action as the Purchaser may reasonably request in order to give full
effect to this Agreement and the Transaction Documents.
21.Insurance
The Purchaser undertakes that with effect from the date of Partial Completion or
the Completion Date, as applicable it will arrange insurance cover or
self-insure in respect of the Company Group and acknowledges that with effect
from the date of Partial Completion or Completion Date, as applicable any
pre-existing insurance cover maintained by the Retained Group shall no longer
apply to the Company and the relevant Subsidiary.
22.Assignment
Save as expressly provided for herein, neither Party may assign, transfer,
charge, declare a trust of or otherwise dispose of all or any part of its rights
and benefits under this Agreement or any other Transaction Documents (including
any cause of action arising in connection with any of them) or of any right or
interest in any of them without the prior written consent of the other Party,
provided that the Purchaser or the Seller shall be entitled to assign this
Agreement in whole or in part without the consent of the other Parties to any of
its Affiliates.
23.Entire agreement
a..This Agreement, together with the Transaction Documents and any other
documents referred to in this Agreement or any Transaction Document, constitutes
the whole agreement between the Parties and supersedes any previous arrangements
or agreements between them relating to the sale and purchase of the Shares.
b..Save in relation to breach of this Agreement or any other Transaction
Document, no Party nor any of its Related Persons shall have any right or
remedy, or make any claim, against another Party nor any of its Related Persons
in connection with the sale and purchase of the Shares.
c..In this Clause ‎23, “Related Persons” means, in relation to a Party, members
of the Retained Group (in respect of the Seller), the Shell Group (in respect of
the Purchaser) and the Representatives of that Party and of members of the
Retained Group (in respect of the Seller), the Shell Group (in respect of the
Purchaser).
d..Nothing in this Clause ‎23 shall operate to limit or exclude any liability
for fraud, fraudulent misstatement or misrepresentation, breach of Anti-Bribery
Laws and Regulations or Wilful Misconduct.
24.Notices
a..Any notice or other communication to be given under or in connection with
this Agreement shall be in the English language in writing and signed by or on
behalf of the Party giving it. A notice may be delivered personally, pre-paid
recorded delivery or international courier to
44

--------------------------------------------------------------------------------



the address or email provided in Clause ‎24.3, and marked for the attention of
the person specified in that Clause.
b..A notice shall be deemed to have been received at the time of its delivery,
provided that if deemed receipt of any notice occurs after 5.30 p.m. or is not
on a Business Day, deemed receipt of the notice shall be 9.30 a.m. on the next
Business Day. References to time in this Clause ‎24 are to local time in the
country of the addressee.
c..Notices under this Agreement shall be sent to a Party at its address or
number and for the attention of the individual set out below:

SellerName:Kosmos Energy OperatingAddress:in care of Kosmos Energy LLC, 8176
Park Lane, Suite 500, Dallas, Texas 75231 USAAttn:General CounselSeller
GuarantorName:Kosmos Energy HoldingsAddress:in care of Kosmos Energy LLC, 8176
Park Lane, Suite 500, Dallas, Texas 75231 USAAttn:General
CounselPurchaserName:B.V. Dordtsche Petroleum MaatschappijAddress:Carel van
Bylandtlaan 30, The Hague, 2596 HR, NetherlandsAttn:General Counsel UpstreamWith
a copy to:[***]

d..A Party shall notify the other Parties of any change to its details in Clause
‎24.3 in accordance with the provisions of this Clause ‎24, provided that such
notification shall only be effective on the later of the date specified in the
notification and five (5) Business Days after deemed receipt.
25.Announcements
No Party nor its Affiliates shall make any public announcements or other
statements regarding the execution of this Agreement, the Transaction Documents,
Completion or any other matter involving this Agreement or any of the
transactions or documents contemplated under this Agreement without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, conditioned or delayed, except that a Party may make a public
announcement that is required by law or to comply with any directives or other
requirements of any law of any relevant jurisdiction or any securities exchange,
Governmental or Regulatory Authority provided that, to the extent permissible,
such Party gives the other Parties notice and a copy of the announcement at
least forty-eight (48) hours prior to such announcement being made.
26.Guarantees
a..In consideration of the Purchaser entering into this Agreement, the Seller
Guarantor irrevocably and unconditionally guarantees to the Purchaser punctual
performance by the Seller of all of the Seller’s obligations under this
Agreement and undertakes to the Purchaser that whenever the Seller does not pay
any amount when due under or in connection with this Agreement and any other
Transaction Document, the Seller Guarantor
45

--------------------------------------------------------------------------------



shall immediately on demand pay that amount to the Purchaser as if it was the
principal obligor so that the same benefits are conferred on the Purchaser as it
would have received if such obligation had been performed and satisfied by the
Seller (the “Seller Guarantee”).
b..The Seller Guarantor, as principal obligor and as a separate and independent
obligation and liability from its obligations and liabilities in Clause ‎26.1,
undertakes to indemnify and hold the Purchaser harmless from and against any
Loss suffered or incurred by it arising directly or indirectly out of, as a
result of or in connection with the non-performance by the Seller of any of its
payment obligations in accordance with the Seller Guarantee.
c..The Seller Guarantee is a continuing guarantee and will extend to any sums
payable by the Seller to the Purchaser under this Agreement, regardless of any
intermediate payment or discharge in whole or in part.
d..The obligations of the Seller Guarantor will not be affected by any act,
omission, matter or thing which, but for this Clause ‎26.4 would reduce, release
or prejudice any of its obligations under this Agreement or any other
Transaction Document including:
167.any time, waiver or consent granted to the Seller or any other person;
168.the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against any
guaranteed Party under this Agreement or any other Transaction Document;
169.the insolvency (or similar proceedings) of the Seller, any incapacity or
lack of power, authority or legal personality of the Seller or change in
control, ownership or status of the Seller;
170.any amendment to this Agreement or any other Transaction Document;
171.any illegality, invalidity or unenforceability of any obligation of any
person under this Agreement or any other Transaction Document; or
172.any other act, event or omission which might operate to discharge, impair or
otherwise affect any of the obligations of the Seller Guarantor or any of the
rights, powers and remedies conferred on the Purchaser, in each case under this
Agreement or any other Transaction Document.
e..The Seller Guarantor also waives any right which it may have to first require
the Purchaser to proceed against the Seller before claiming from the Seller
Guarantor under this Clause ‎26.
f..Until all amounts which may be or become payable by the Seller to the
Purchaser under or in connection with this Agreement and any other Transaction
Document have been irrevocably paid in full:
173.the Seller Guarantor will not make demand for the payment of any sum from
the Seller connected with or in relation to the sum demanded by the Purchaser or
claim any set- off or counterclaim against the Seller;
46

--------------------------------------------------------------------------------



174.if the Seller is insolvent or in liquidation, the Seller Guarantor will not
prove in any such insolvency or liquidation in competition with the Purchaser;
and
175.the Seller Guarantor will not exercise any rights which they may have to be
indemnified by the Purchaser or otherwise claim from the Purchaser any sums
which may be owing to it from the Purchaser.
g..The Seller Guarantor undertakes to hold any security taken from the Seller in
connection with the Seller Guarantee and any monies or rights received by the
Seller Guarantor from the Seller as trustee on trust for the Purchaser pending
discharge in full of all of the Seller Guarantor’s obligations under the Seller
Guarantee.
h..The Seller Guarantor agrees that:
176.if any payment received by the Purchaser from the Seller in relation to its
obligations under this Agreement is avoided or set aside on the subsequent
insolvency or liquidation of the Seller any amount received by the Purchaser and
subsequently repaid, shall not discharge or diminish the liability of the Seller
Guarantor under this Clause ‎26, and this Clause ‎26 shall apply as if such
payment had at all times remained owing by the Seller; and
177.after a demand has been made by the Purchaser under this Clause ‎26 and
until the amount demanded has been paid in full, the Purchaser may take such
action as it thinks fit against the Seller to recover all sums due and payable
to it under this Agreement, without affecting the obligations of the Seller
Guarantor under this Clause ‎26.
i..The Seller Guarantor warrants to the Purchaser as of the Execution Date and
as of the date of Partial Completion or Completion Date, as applicable in the
terms of Clause ‎10.2(a) to ‎10.2(d) (inclusive) (with all references to “the
Seller” and/or the “Company Group” and/or “each member of the Company Group”
deemed to be references to the “Seller Guarantor”).
27.Confidentiality
a..Save as expressly provided in Clause ‎27.3, the Seller shall and shall
procure that each member of the Retained Group shall treat as confidential the
provisions of the Transaction Documents, all information they possess relating
to each Company Group and all information they have received or obtained
relating to the Purchaser’ Group as a result of negotiating or entering into the
Transaction Documents.
b..Save as expressly provided in Clause ‎27.3, the Purchaser shall, and shall
procure that each member of its Group shall, treat as confidential the
provisions of the Transaction Documents and all information it has received or
obtained about the Retained Group as a result of negotiating or entering into
the Transaction Documents.
c..A Party may disclose, or permit the disclosure of, information which would
otherwise be confidential if and to the extent that it:
47

--------------------------------------------------------------------------------



178.is disclosed to Representatives of that Party or its Affiliates, if this is
reasonably required in connection with this Agreement (and provided that such
persons are required to treat that information as confidential);
179.is required to do so by law or any securities exchange, or by compulsory
process issued by any Governmental or Regulatory Authority or Taxation Authority
provided such disclosure shall, so far as practical, be made after consultation
with the Purchaser or the Seller (as applicable) and after taking into account
their reasonable requirements as to its timing, content and manner of making or
despatch;
180.was already in the lawful possession of that Party or its Representatives
without any obligation of confidentiality (as evidenced by written records);
181.comes into the public domain other than as a result of a breach by a Party
of this Clause ‎27;
182.lawfully comes into the possession of that Party, its Affiliates or their
Representatives from a third party that expressly represents that it has the
right to disseminate such information at the time it is acquired by such Party;
or
183.receives prior written consent to the disclosure from the other Party.
d..The confidentiality restrictions in Clauses ‎27.1 to ‎27.3 shall continue to
apply after the termination of this Agreement for a period of five (5) years.
e..Without prejudice to any other rights or remedies which the Parties may have,
the Purchaser and the Seller acknowledge and agree that damages would not be an
adequate remedy for any breach of the confidentiality restrictions in Clauses
‎27.1 to ‎27.3 and the remedies of injunction, specific performance and other
equitable relief are appropriate for any threatened or actual breach of any such
provision and no proof of special damages shall be necessary for the enforcement
of the rights under Clauses ‎27.1 to ‎27.3.
f..The Parties acknowledge and agree that, to the extent applicable and subject
to its terms, the Purchaser shall also be bound by the provisions of the
Confidentiality Agreement in respect of any “Confidential Information” (as that
term is used and defined in the Confidentiality Agreement) that relates to any
member of the Retained Group (other than the Seller) other than all information
it has received or obtained about the Retained Group as a result of negotiating
or entering into the Transaction Documents, which shall remain in force and full
effect in accordance with its terms. If there is any inconsistency between this
Agreement and the Confidentiality Agreement, this Agreement shall prevail.
28.Costs and expenses
Each Party shall pay its own costs and expenses in relation to the negotiations
leading up to the sale and purchase of the Shares and the preparation, execution
and carrying into effect of this Agreement and the other Transaction Documents.
Each Party shall bear and pay the costs and expenses of any advisers,
consultants, investment bankers or other parties hired by it in connection with
the transaction contemplated in this Agreement and the other Transaction
Documents.
48

--------------------------------------------------------------------------------



29.Counterparts
This Agreement may be executed in counterparts and shall be effective when each
Party has executed and delivered a counterpart. Each counterpart shall
constitute an original of this Agreement, but all the counterparts shall
together constitute one and the same instrument. A signed copy of this Agreement
delivered by scan, email or other form of electronic communications shall be
deemed to have the same effect as the delivery of an original signed copy of
this Agreement.
30.Severance and validity
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction then: a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected by
such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
31.Variations
No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of the Parties.
32.Remedies and waivers
a..No waiver of any right under this Agreement or any other Transaction Document
shall be effective unless in writing. Unless expressly stated otherwise a waiver
shall be effective only in the circumstances for which it is given.
b..No delay or omission by any Party in exercising any right or remedy provided
by law or under this Agreement, shall constitute a waiver of such right or
remedy.
c..The single or partial exercise of a right or remedy under this Agreement
shall not preclude any other nor restrict any further exercise of any such right
or remedy.
d..The rights and remedies provided in this Agreement are cumulative and do not
exclude any rights or remedies provided by law except as otherwise expressly
provided.
e..No Double Recovery
A Party shall not be entitled to recover damages or obtain payment,
reimbursement, restitution or indemnity more than once in respect of the same
Losses or breach of this Agreement. For the purposes of this Clause ‎32.5,
recovery by any of the Company or a Subsidiary following Partial Completion or
Completion, as applicable shall be deemed to be recovery by the Purchaser.
f..Exclusion of Limitations
Nothing in this Agreement shall apply to limit a Claim under this Agreement that
arises or is delayed as a result of fraud, fraudulent misstatement or
misrepresentation or Wilful
49

--------------------------------------------------------------------------------



Misconduct by a Party, any other member of a Group, the Retained Group or any of
the Company or a Subsidiary or any of their respective officers or employees.
g..Consequential Loss
Subject always to the provisions of Clause ‎32.6, in no event shall a Party be
liable to another Party for any Claims for liabilities whether in contract, tort
or breach of statutory duty or otherwise for any actual or expected:
184.indirect or consequential loss or anticipated loss of profits;
185.loss or anticipated loss of revenue, loss of goodwill, loss of opportunity,
or loss of business; or
186.any other special, indirect or punitive consequential loss.
33.Third party rights
a..Save as expressly provided in Clauses ‎3.9 and Clause ‎33.2, a person who is
not a Party or its successor or permitted assignee shall have no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of the terms of this
Agreement.
b..Clauses ‎9 (Post-completion covenants), ‎10 (Seller’s warranties), ‎12
(Purchaser’ warranties and undertakings), ‎13 (Environmental indemnity), ‎18.2
(Access), ‎20 (Assurance), ‎25 (Announcements) and ‎27 (Confidentiality) are
intended to benefit members of the Retained Group and Clause ‎23 (Entire
agreement) is intended to benefit a Party’s Related Persons, and each such
Clause shall be enforceable by any of them under the Contracts (Rights of Third
Parties) Act 1999, subject to the other terms and conditions of this Agreement.
c..The Parties may amend or vary this Agreement in accordance with its terms
without the consent of any other person.
34.Governing law and jurisdiction
a..This Agreement, including any non-contractual obligations arising out of or
in connection with this Agreement and any and all other agreements and
instruments executed and other documents delivered pursuant hereto, are governed
by and shall be construed in accordance with English law.
b..The Parties agree that any claim, dispute or difference of whatever nature
arising under, out of or in connection with this Agreement (including a claim,
dispute or difference regarding its existence, termination or validity or any
non-contractual obligations arising out of or in connection with this Agreement)
(a “Dispute”), shall be referred to and finally settled by arbitration in
accordance with the Arbitration Rules (the “Rules”) of the International Chamber
of Commerce (“ICC”) as in force at the date of this Agreement and as modified by
this Clause, which Rules shall be deemed incorporated into this Clause. The
arbitral tribunal shall consist of three arbitrators. Within thirty (30) Days of
the written request for arbitration, the claimant shall nominate one arbitrator
and the respondent shall nominate the second arbitrator. The third arbitrator
(who, subject to confirmation by the ICC Court, shall act as President of the
arbitral tribunal) shall be appointed by the arbitrators nominated by
50

--------------------------------------------------------------------------------



the claimant and respondent or, in the absence of agreement on the third
arbitrator within fifteen (15) days of the nomination of the second arbitrator,
by the ICC Court in accordance with the ICC Rules. If claimant and/or respondent
fail to nominate an arbitrator, an arbitrator shall be appointed on their behalf
by the ICC Court in accordance with the ICC Rules. In such circumstances, any
existing nomination or confirmation of an arbitrator shall be unaffected, and
the remaining arbitrator(s) shall be appointed in accordance with this Clause
‎34.2. If an arbitrator fails or is unable to act, his successor will be
appointed in the same manner as the arbitrator whom he succeeds. The decision of
a majority of the arbitrators shall be final and binding upon the Parties. Each
arbitrator shall remain impartial and independent of the Parties involved in the
arbitration. The seat of arbitration shall be London, England and the language
of arbitration shall be English. Sections 45 and 69 of the Arbitration Act 1996
shall not apply. Notwithstanding any inconsistencies with the Rules, a Request
for Arbitration must be served on all other Parties to the dispute in accordance
with Clause ‎24 (Notices) of this Agreement.
c..In order to facilitate the comprehensive resolution of related disputes, all
claims between the Parties that arise out of or in connection with this
Agreement, any other Transaction Document or other instrument executed pursuant
to this Agreement, or any of the Assets Documents may be brought in a single
arbitration. Upon the request of any Party to an arbitration commenced pursuant
to Clause ‎34.2 (an “Arbitration”), the arbitral tribunal shall consolidate the
Arbitration with any other arbitration proceeding relating to this Agreement,
any other Transaction Document or other instrument executed pursuant to this
Agreement, or to any of the Assets Documents, and in respect of which the
arbitral tribunal was constituted after the constitution of the arbitral
tribunal in the Arbitration, if either:
187.all parties concerned agree; or
188.the arbitral tribunal determines that there are issues of fact or law common
to the two proceedings so that a consolidated proceeding would be more efficient
than separate proceedings; and no party would be prejudiced as a result of such
consolidation through undue delay or otherwise.
In the event of an order for consolidation, (i) where the parties in the two
proceedings are identical, the tribunal constituted first in time shall serve as
the arbitral tribunal for the consolidated arbitration and (ii) where the
parties in the two proceedings are not identical, a new arbitral tribunal for
the consolidated arbitration shall be constituted in accordance with the
provisions of Clause ‎34.2. Where a new tribunal is so constituted, for the
avoidance of doubt, any rulings, directions or orders made by the arbitral
tribunal constituted first in time, with the exception of outstanding orders for
costs, will be of no effect. For the purpose of the constitution of the arbitral
tribunal under this provision, and without prejudice to any party’s rights under
applicable limitation periods, the consolidated arbitration will be considered
to have been commenced on the date of receipt by all the parties of the order
for consolidation.
d..The Parties agree that before the constitution of the arbitral tribunal, any
party to an Arbitration may effect joinder by serving notice on any party to
this Agreement, the Transaction Documents or any instrument executed pursuant to
this Agreement, or any one of the Assets Documents whom it seeks to join,
provided that such notice is also sent to all other parties to the Arbitration
within 30 days of service of the request for Arbitration. The
51

--------------------------------------------------------------------------------



joined party will become a claimant or respondent party (as appropriate) in the
Arbitration and participate in the arbitrator appointment process in Clause
‎34.2.
e..The Parties waive any claim to any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, and the
tribunal is specifically divested of any power to award such damages.
f..The award of the tribunal shall be final and binding on the Parties (i.e. not
subject to appeal), and the Parties agree that an arbitration award may be
entered in any court having jurisdiction thereof. The tribunal shall have the
right and authority to grant injunctive, declaratory and other equitable relief.
g..No arbitrator shall be a present employee or agent of, or consultant or
counsel to, either Party or any Affiliate of either Party or a national of a
state with which the domicile of any Party does not maintain diplomatic
relations.
h..The arbitration shall be conducted in the English language and all documents
submitted in connection with such proceeding shall be in the English language
or, if in another language, accompanied by a certified English translation.
i..The parties to the arbitration shall each pay an equal amount of any advance
on costs if in accordance with the ICC Rules. The tribunal shall be entitled to
allocate the costs of arbitration between the parties to the arbitration, which
costs shall be borne by each party to the arbitration as determined in any
arbitral award or awards by the tribunal.
j..The Parties agree that irreparable damage would occur if any provision of
this Agreement were not performed in accordance with the terms hereof and that
the Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement.
k..The Parties irrevocably submit to the non-exclusive jurisdiction of the
courts of England to support any arbitration pursuant to this Clause ‎34
including, if necessary, the grant of interlocutory relief.
35.Agent for service of process
a..The Seller and Seller Guarantor irrevocably appoint Kosmos Energy LLC, and
having its office at 11 Stratton Street, London, United Kingdom, W1J 8LG as its
agent for service of process in England.
b..If any person appointed as agent for service of process ceases to act as such
the relevant Party shall immediately appoint another person to accept service of
process on its behalf in England and notify the other Parties of such
appointment. If it fails to do so within ten (10) Business Days the other
Parties shall be entitled by notice to the relevant Party to appoint a
replacement agent for service of process.
In Witness Whereof each Party has executed this Agreement, or caused this
Agreement to be executed by its duly authorised representatives.


52

--------------------------------------------------------------------------------



Schedule 1.


(Details of the Company Group)
Part a.1
(Details of the Company)

Company name:Portfolio HoldingsDate of incorporation and place of
incorporation:10 August 2020Registration number:365125Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]





53

--------------------------------------------------------------------------------



Part b.2 (a)
(Details of the Subsidiary)

Company name:KE Namibia CompanyDate of incorporation and place of
incorporation:17 August 2020Registration number:365398Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]





54

--------------------------------------------------------------------------------



Part c.2 (b)
(Details of the Subsidiary)



Company name:KE STP CompanyDate of incorporation and place of incorporation:17
August 2020Registration number:365397Registered office address:Circumference FS
(Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]





55

--------------------------------------------------------------------------------



Part d.2 (c)
(Details of the Subsidiary)



Company name:KE Suriname CompanyDate of incorporation and place of
incorporation:12 August 2020Registration number:365493Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]



56

--------------------------------------------------------------------------------



Part e.3(a)
(Details of the Existing Subsidiary)



Company name:Kosmos Energy NamibiaDate of incorporation and place of
incorporation:17 May 2018Registration number:337033Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]
[***]



57

--------------------------------------------------------------------------------



Part f.3(b)
(Details of the Existing Subsidiary)



Company name:Kosmos Energy Sao Tome and PrincipeDate of incorporation and place
of incorporation:3 July 2015Registration number:301785Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]
[***]





58

--------------------------------------------------------------------------------



Part g.3(c)
(Details of the Existing Subsidiary)



Company name:Kosmos Energy SurinameDate of incorporation and place of
incorporation:13 May 2011Registration number:256363Registered office
address:Circumference FS (Cayman) Ltd.,
PO Box 32322, 4th Floor, Century Yard, Cricket Square, George Town, Grand
Cayman, KY1-1209, Cayman IslandsType of Company:ExemptedAuthorised share
capital:50,000Shareholding of the Seller:100%Shareholder – number of issued
shares:1-50,000Directors:[***]
[***]
[***]



59

--------------------------------------------------------------------------------



Schedule 2.


(Completion Arrangements)
Part a.1
(Seller’s Obligations)
At Completion, the Seller shall:
i.execute and deliver to the Purchaser counterparts of the Transaction Documents
to be executed by the Seller at Completion and procure the execution and
delivery of those Transaction Documents (if any) to which a member of the
Retained Group or a related person or the Company is a party; and
ii.deliver to the Purchaser:
Authorisations
1.a certified copy of each power of attorney under which any document to be
delivered to the Purchaser has been executed (if any);
2.a copy of the minutes of the meeting of the board of directors (and, where
required under applicable law or the relevant entity’s constitutional documents,
of the members) of the Seller, the Seller Guarantor, the Company and each
Subsidiary (or its equivalent) duly authorising: (x) the execution of this
Agreement and other Transaction Documents to which each is a party; and (y) the
matters contemplated by this Agreement and the Transaction Document to which
each is party (including, without limitation, (i) the transfer of one hundred
percent (100%) of the Shares from the Seller to the Purchaser; (ii) the issue of
a share certificate in the name of the Purchaser in respect of one hundred
percent (100%) of the Shares relating to individually numbered shares; (iii) the
changes in the Company’s and the Subsidiary’s directors (and for this purpose
the Purchaser shall notify the Seller of the incoming directors no later than
ten Business Days prior to Completion); and (iv) the change in the Company’s and
the Subsidiary’s registered office);
Director and Officer Documents
3.letters of resignation signed by all the directors of the Company and of the
Subsidiaries, substantially in the form of ‎Schedule 4 (Form of Resignation
Letter) (the “Outgoing Directors and Officers”);
4.a certified copy (certified by the registered office service provider of the
Company) of the register of directors and officers of the Company maintained by
(or on behalf of) the Company as updated to record the registration therein, as
at Completion, of (x) the resignation of the Outgoing Directors and Officers of
the Company and (y) the appointment of each Director and each Officer to the
Company nominated by the Purchaser;
5.a certified copy (certified by the registered office service provider of the
Subsidiaries) of the register of directors and officers of each Subsidiary
maintained by (or on behalf of) the Subsidiary as updated to record the
registration therein, as at Completion, of (x) the resignation of the Outgoing
Directors and Officers of the Subsidiary and (y) the
60

--------------------------------------------------------------------------------



appointment of each Director and each Officer to the Subsidiary nominated by the
Purchaser;
Registered Office Documents
6.evidence that the registered office of the Company and the Subsidiaries have
been changed from their existing location to such registered office(s) (located
in the Cayman Islands) as the Purchaser shall notify the Seller in writing no
later than ten Business Days prior to Completion;
Register of Mortgages and Charges
7.a certified copy (certified by the registered office service provider of the
Company or the Subsidiary, as applicable) of the register of mortgages and
charges of the Company and of the Subsidiary;
Share Documents
8.a copy of the share transfer instruments executed by the Seller for the
purposes of transferring one hundred percent (100%) of the Shares to Purchaser’s
share account;
9.each share certificate as previously issued in the name of the Seller in
respect of the Shares, each such share certificate being duly cancelled;
10.a certified copy (certified by the registered office service provider of the
Company) of the register of members of the Company maintained by (or on behalf
of) the Company as updated to record the registration therein, as at Completion,
of the transfer of one hundred percent (100%) of the Shares from the Seller to
the Purchaser;
11.a share certificate in the name of the Company in respect of one hundred
percent of the Shares;
12.a certified copy (certified by the registered office service provider of each
Subsidiary) of the register of members of each Subsidiary maintained by (or on
behalf of) the Subsidiary recording the registration of the Company as the
holder of one hundred per cent (100%) of the Subsidiary Shares;
Other
13.a copy of each of the executed relevant Inter Affiliate Transfer Agreements.
The Seller shall, as soon as reasonably practicable following Completion but no
later than 5:00 p.m. (local time in the Cayman Islands) on the Completion Date,
deliver to the new registered office of the Company and the Subsidiaries as
notified to the Seller in accordance with paragraph 2.6 above:
i.originals of the registers referred to in paragraphs 2.5, 2.6, 2.8, 2.12 and
2.14 above;
ii.the certificate of incorporation of the Company and of the Subsidiary;
iii.each certificate of incorporation on change of name of the Company and of
each Subsidiary;
61

--------------------------------------------------------------------------------



iv.the memorandum of association of the Company and of each Subsidiary;
v.the articles of association of the Company and of each Subsidiary;
vi.a certificate of good standing in respect of the Company and of each
Subsidiary to be dated within twenty (20) days of Completion or such other date
as is nominated by the Purchaser;
vii.the minutes of all meetings of, and all resolutions consented to by, the
directors, members, committees of directors and committees of members of the
Company and of each Subsidiary;
viii.the tax exemption certificate of the Company and of each Subsidiary; and
ix.all common seal(s) of the Company and of each Subsidiary.


62

--------------------------------------------------------------------------------



Part b.2
(Purchaser’s Obligations)
At Completion, the Purchaser shall:
i.procure that on the Completion Date and in accordance with Clause ‎4, the
Initial Consideration shall be transferred to the Seller’s Designated Account by
wire transfer in immediately available cleared funds and shall deliver to the
Seller SWIFT confirmations (in a form satisfactory to the Seller) that the
payment of the above stated amount has been made pursuant to this Agreement;
ii.execute and deliver to the Seller or the Seller’s Lawyers the Transaction
Documents to be signed by it or any relevant member of its Group or a Related
Person;
iii.deliver to the Seller or the Seller’s Lawyers:
1.an extract of the resolution of the board of directors resolving on the
execution of this Agreement and other Transaction Documents to which it is a
party;.
2.a certified copy of each power of attorney under which any document to be
delivered to the Seller has been executed by it (if any); and
3.a copy of the share transfer instructions executed by it for the purpose of
transferring one hundred percent (100%) of the Shares to its share account.


63

--------------------------------------------------------------------------------



Schedule 3.


(Seller’s Limitations on Liability for Warranty Claims)
i.Purchaser’ Knowledge (actual, constructive and imputed)
1.The Seller shall not be liable to the Purchaser in respect of a Warranty Claim
(other than a Warranty Claim for breach of a Fundamental Warranty or an ABC
Warranty) to the extent that the facts and circumstances giving rise to such
Warranty Claim were:
i.Disclosed before the execution of this Agreement or, in respect of matters
arising between execution of this Agreement and Completion, Disclosed before
Completion; or
ii.are within the actual knowledge of the Purchaser as at the date of this
Agreement.
2.The Seller shall not be liable to the Purchaser in respect of a Warranty
Claim, if the matter is capable of remedy and the Purchaser shall only be
entitled to compensation if the matter is not remedied within thirty (30) days
after the Seller receives written notice of the Warranty Claim.
ii.Limitations on Quantum
1.The liability of the Seller in respect of any Warranty Claim (excluding any
Warranty Claim in relation to an ABC Warranty which shall not be subject to
limitation):
iii.shall not arise unless and until the amount of such Warranty Claim exceeds
[***] (in which case the liability of the Seller shall be for the full amount of
the Warranty Claim);
and
iv.shall not (when aggregated with the amount of all other Warranty Claims)
exceed [***] of the Initial Consideration, other than the liability of the
Seller in respect of any Fundamental Warranty or Tax Warranty which shall not
exceed [***] of the Initial Consideration.
iii.Time Limits
1.The Seller shall not be liable in respect of any Warranty Claim (other than an
Environmental Indemnity Claim or in respect of a Tax Warranty or an ABC
Warranty) unless written notice containing full details of such Warranty Claim
is given by or on behalf of the Purchaser to the Seller by no later than [***]
from the date of Partial Completion or Completion, as applicable, provided that
any such Warranty Claim shall (if not previously satisfied, settled or
withdrawn) be deemed to have been withdrawn and the Seller shall have no
liability for such Warranty Claim unless arbitration proceedings in respect of
it have been properly issued and validly served within [***] of such written
notice being given to the Seller.
64

--------------------------------------------------------------------------------



2.The Seller shall not be liable in respect of any Environmental Indemnity Claim
unless written notice containing full details of such Environmental Indemnity
Claim is given by or on behalf of the Purchaser to the Seller by no later than
[***] from the date of Partial Completion or Completion Date, as applicable
provided that any such Environmental Indemnity Claim shall (if not previously
satisfied, settled or withdrawn) be deemed to have been withdrawn and the Seller
shall have no liability for such Environmental Indemnity Claim unless
arbitration proceedings in respect of it have been properly commenced within
[***] of such written notice being given to the Seller. Notwithstanding the
foregoing, the Parties expressly agree that no time limit for notification or
the commencement of arbitration proceedings shall apply in relation to any
Environmental Indemnity Claim made under Clause ‎13.3.
3.The Seller shall not be liable for a Warranty Claim in respect of any Tax
Warranty unless written notice containing full details of such Warranty Claim is
given by or on behalf of the Purchaser to the Seller by no later than [***] or
such later period as provided under applicable law from the date of Partial
Completion or Completion Date, as applicable, provided that any such Warranty
Claim shall (if not previously satisfied, settled or withdrawn) be deemed to
have been withdrawn and the Seller shall have no liability for such Warranty
Claim unless arbitration proceedings in respect of it have been properly
commenced within [***] of such written notice being given to the Seller.
iv.Contingent Liability
The Seller shall not be liable for any Warranty Claim by the Purchaser based
upon a liability which is contingent unless and until such contingent liability
becomes an actual liability but this provision shall not operate to avoid a
Warranty Claim which has been notified in accordance with paragraph 3.
v.Retrospective Legislation
The Seller shall not be liable for any Warranty Claim to the extent that the
Warranty Claim arises (or is increased) as a result of any change in any
legislation or any change in the published practice of a Tax Authority
(including the withdrawal of any extra-statutory concession) of any Tax
Authority or in the judicial interpretation of the law on or after the date of
this Agreement.
vi.Voluntary Acts or Omissions
The Seller shall not be liable to the Purchaser for any Warranty Claim to the
extent that such Warranty Claim arises or increases directly or indirectly as a
result of any voluntary act or omission of any member of the Shell Group
(including, following Partial Completion or Completion, as applicable, the
Company or a Subsidiary) in breach of this Agreement after the date of this
Agreement.
vii.Cease in Ownership
The Seller shall not be liable to the Purchaser for any Warranty Claim arising
out of an event, matter, circumstance, act or omission in respect of any member
of the Company Group which occurs after such member of the Company Group have
ceased to be a subsidiary of the Purchaser or a member of the Shell Group.
65

--------------------------------------------------------------------------------



viii.NOT USED
ix.Duty to Mitigate
The Purchaser shall take reasonable steps to mitigate any loss or damage which
it may suffer as a result of any Warranty Claim by the Purchaser in connection
with a breach of the Warranties by Seller.
x.Loss Otherwise Compensated
1.The Seller shall not be liable to the Purchaser for any Claim to the extent
that the matter giving rise to such Claim has been made good or is otherwise
compensated for without loss to that Purchaser.
2.In assessing a Claim, corresponding savings by, or net benefits to, the Shell
Group shall be taken into account (including the amount by which Taxation is
actually saved as a result of the Loss which is the subject of the Claim).
xi.Recovery from Third Parties
1.The Seller will not be liable for any claim under this Agreement (including
any Warranty Claim) to the extent that the Purchaser recovers under an indemnity
against or otherwise from a person other than the Seller in respect of any Loss
flowing from the breach or by reason of any fact, matter or circumstance giving
rise to the breach, whether by way of contract, tort, indemnity or otherwise.
Upon recovery of such amount the Purchaser shall:
v.deduct the full amount from the Claim (if the entitlement of the Purchaser to
recover arose before payment is made by the Seller under the Claim); or
vi.repay to the Seller the lesser of such amount paid by the Seller to the
Purchaser under the Claim or the full amount recovered by that Purchaser (if the
entitlement to recover arose after payment had been made by the Seller under the
Claim).
xii.Conduct of Claims
1.If a Warranty Claim (other than a Warranty Claim under the Tax Warranties)
arises as a result of, or in connection with, a liability or alleged liability
of any member of the Company Group or a Subsidiary to a third party (a Third
Party Claim), then the Seller may, at any time before any final compromise,
agreement, expert determination or non-appealable decision of a court or
tribunal of competent jurisdiction is made in respect of the Third Party Claim
or the Third Party Claim is otherwise disposed of, give notice to the Purchaser
that it elects to assume the conduct of any dispute, compromise, defence or
appeal of the Third Party Claim and of any incidental negotiations on the
following terms:
vii.the Seller must agree to indemnify the Purchaser and the relevant member of
the Company Group or Subsidiary against all costs and expenses which they may
reasonably incur in taking any such action as the Seller may request pursuant to
Clauses ‎12.1(c) and ‎(c);
66

--------------------------------------------------------------------------------



viii.the Purchaser must make and must procure that the relevant member of the
Company Group or Subsidiary makes available to the Seller such persons and all
such information as the Seller may request for assessing, contesting, disputing,
defending, appealing or compromising the Third Party Claim;
ix.the Purchaser must take and must procure that the relevant member of the
Company Group or Subsidiary takes such action to assess, contest, dispute,
defend, appeal or compromise the Third Party Claim as the Seller may request and
does not make any admission of liability, agreement, settlement or compromise in
relation to the Third Party Claim without the prior written approval of the
Seller; and
x.the Seller must keep the Purchaser informed of the progress of the Third Party
Claim and provide the Purchaser with copies of all relevant documents and such
other information in its possession as may be requested by the Purchaser (acting
reasonably).
:
2.The Seller shall not be entitled to take sole conduct of a Third Party Claim
in accordance with paragraph 12.1 to the extent such Third Party Claim has been
brought against the Purchaser or any member of the Company Group or Subsidiary
by any Governmental or Regulatory Authority of the Republic of Namibia,
Democratic Republic of Sao Tome and Principe or the Republic of Suriname, save
that where such Third Party Claim has been brought by a Tax Authority or an
Environmental authority the Seller and the Purchaser shall:
xi.ensure that the other Parties are kept fully informed of the progress of any
such Third Party Claim;
xii.ensure that the other Party receive copies of, or extracts from, all
material written correspondence to or from any relevant Tax Authority or
Environmental authority which has brought the relevant Third Party Claim; and
xiii.consult with each other (in good faith and from time to time) as to the
appropriate steps to be taken in relation to the conduct of any such Third Party
Claim including any decision to avoid, defend, dispute, mitigate, appeal, settle
or compromise the Third Party Claim (provided that in circumstances where there
is any disagreement between the Seller and the Purchaser (each acting
reasonably) with regard to any step proposed to be taken in relation to the
conduct of such a Third Party Claim, the Purchaser shall be entitled to take, or
procure that there is taken, such step as it considers to be appropriate).
xiii.Purchaser’s diligence
The Purchaser acknowledges that it is an experienced, sophisticated Purchaser
and has conducted its own investigation with respect to the acquisition of the
Company and the Subsidiaries.


67

--------------------------------------------------------------------------------



Schedule 4.


(Form of Resignation Letter)


To:    [Company] or {Subsidiary]
Address:    [●]
[     ] 2020
Dear Sirs,
I, [●] hereby resign as a Director and (if appointed as officer) officer of [●],
(registration number ___________) and [●] (registration number __________), each
having its registered office at _______________, PO Box ______, George Town,
Grand Cayman, KY1-1102, Cayman Islands, (the “Company”) with immediate effect.
I acknowledge that I have no claim whatsoever against the Company in respect of
fees, remuneration, expenses, compensation for loss of office, or otherwise
arising from my resignation as a director and officer of the Company, except
only for any accrued remuneration and for any reimbursable business expenses
incurred up to and including the date of this deed. To the extent that any such
claim exists or may exist, I irrevocably and unconditionally waive such claim
and release the Company from any liability in respect thereof. I confirm that no
arrangement is outstanding under which the Company have or may have any
obligation to me.
I confirm and acknowledge that I have no claim or right of action of any nature
whatsoever outstanding against the Company or any of its officers or employees
for breach of contract, compensation for loss of office, redundancy or unfair
dismissal or on any other grounds whatsoever in respect of the termination of my
directorship. To the extent that any such claim exists or may exist, I
irrevocably and unconditionally waive such claim and release the Company and its
officers and employees from any liability in respect thereof.
This deed and all contractual and non-contractual obligations arising out of it
shall be governed by and construed in accordance with English law.
In witness whereof, this letter is executed as a deed on the date first
mentioned.
EXECUTED as a DEED by
[Name of director]


in the presence of:    …………………………………………………
………………………………………….
Witness
Name
68

--------------------------------------------------------------------------------



Address
Occupation
69

--------------------------------------------------------------------------------



Schedule 5.


(Senior Managers and Officers and Directors)
[***]


70

--------------------------------------------------------------------------------



Schedule 6.


(Transitional Operator Services Agreements)


71

--------------------------------------------------------------------------------



Signed for and on behalf
of KOSMOS ENERGY OPERATING


/s/ Oliver Quinn
Oliver Quinn
Vice President
Signed for and on behalf
of KOSMOS ENERGY HOLDINGS


/s/ Oliver Quinn
Oliver Quinn
Vice President
Signed for and on behalf
of B.V. DORDTSCHE PETROLEUM MAATSCHAPPIJ


/s/ Attorney in Fact
Attorney in Fact





72